--------------------------------------------------------------------------------

Exhibit 10.11
 
EXECUTION VERSION


 
COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT
 
Dated as of March 29, 2007
 
among
 
PLUM POINT ENERGY ASSOCIATES, LLC,
as the Borrower,


PPEA HOLDING COMPANY, LLC,
as Pledgor,


THE ROYAL BANK OF SCOTLAND PLC,
as Administrative Agent,


THE BANK OF NEW YORK,
as Collateral Agent,


AMBAC ASSURANCE CORPORATION,
as Loan Insurer


and


EACH OF THE OTHER PARTIES HERETO FROM TIME TO TIME

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

   
Page
     
SECTION 1.
Definitions
5
     
1.1
Defined Terms
5
1.2
Rules of Interpretation
21
     
SECTION 2.
Contesting Liens; Same Collateral; Same Collateral Documents
22
     
SECTION 3.
Enforcement
23
     
3.1
Exercise of Remedies; Acceleration Rights
23
3.2
Enforcement of Liens
24
3.3
Consents
27
     
SECTION 4.
Payments
27
     
4.1
Application of Proceeds
27
4.2
Debt Balances
28
4.3
Payments Over
28
     
SECTION 5.
Other Agreements
28
     
5.1
Releases
28
5.2
Certain Actions
29
5.3
Debt Service Reserve; Cash Collateral Accounts; Sponsor Support Agreement
30
5.4
Additional Secured Obligations
31
     
SECTION 6.
Insolvency or Liquidation Proceedings
32
     
6.1
Finance and Sale Issues
32
6.2
Avoidance Issues
32
6.3
Reorganization Securities
32
6.4
Post-Petition Interest
33
     
SECTION 7.
Collateral Agent
33
     
7.1
Appointment
33
7.2
Delegation of Duties
33
7.3
Exculpatory Provisions
34
7.4
Notice of Event of Default
36
7.5
Non-Reliance on Collateral Agents and Other Secured Parties
36
7.6
Collateral Agents in Individual Capacity
36
7.7
Successor Collateral Agents
36
7.8
Security Documents
37
7.9
No Risk of Funds
37
7.10
Fees; Expenses
37
7.11
Indemnification
38


 
 

--------------------------------------------------------------------------------

 
 
SECTION 8.
Reliance; Waivers; Etc.
39
     
8.1
Reliance
39
8.2
No Warranties or Liability
39
8.3
No Waiver of Lien Priorities
39
8.4
Obligations Unconditional
40
     
SECTION 9.
Miscellaneous
40
     
9.1
Conflicts
40
9.2
Effectiveness; Continuing Nature of this Agreement; Severability
40
9.3
Amendments; Waivers; Controlling Party
41
9.4
Voting
41
9.5
Information Concerning Financial Condition of the Borrower
43
9.6
Application of Payments
43
9.7
CONSENT TO JURISDICTION.
44
9.8
WAIVER OF JURY TRIAL.
44
9.9
Notices
45
9.10
Further Assurances
45
9.11
APPLICABLE LAW
45
9.12
Binding on Successors and Assigns
45
9.13
Specific Performance
45
9.14
Headings
45
9.15
Counterparts
45
9.16
Authorization
45
9.17
No Third Party Beneficiaries; No Partnership
46
9.18
Provisions Solely to Define Relative Rights
46





EXHIBIT
         
Exhibit A
–
Form of Accession Agreement
      ANNEX          
Annex I
–
Notices
      SCHEDULE          
Schedule I
–
Excluded Collateral



 
3

--------------------------------------------------------------------------------

 
 
This COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT is dated as of March 29,
2007, and is entered into by and among PLUM POINT ENERGY ASSOCIATES, LLC, a
Delaware limited liability company (the “Borrower”), PPEA HOLDING COMPANY, LLC,
a Delaware limited liability company (the “Pledgor”), THE BANK OF NEW YORK, in
its capacity as collateral agent for the Secured Parties (as defined below) (the
“Collateral Agent”), THE ROYAL BANK OF SCOTLAND PLC, in its capacity as
Administrative Agent (as defined below), AMBAC ASSURANCE CORPORATION, in its
capacity as Loan Insurer (as defined below), and EACH OF THE OTHER PERSONS (AS
DEFINED BELOW) PARTY HERETO FROM TIME TO TIME IN ACCORDANCE WITH THE TERMS
HEREOF.  Capitalized terms used in this Agreement have the meanings assigned to
them in Section 1 below.
 
RECITALS
 
(1)           The Borrower has an undivided interest in an approximately 665 MW
coal- fired power generation plant to be located near Osceola, Arkansas (the
“Project”).
 
(2)           The Borrower, the lenders party thereto from time to time
(collectively, the “Construction Lenders”), The Royal Bank of Scotland plc, in
its capacity as administrative agent for the Construction Lenders (the
“Administrative Agent”), The Royal Bank of Scotland plc, in its capacity as
issuer of letters of credit, RBS Securities Corporation, in its capacity as sole
lead arranger and sole bookrunner (in such capacities, the “Lead Arranger”), the
Collateral Agent and the other parties thereto from time to time have entered
into that certain Credit Agreement, dated as of the date hereof (the “Credit
Agreement”).
 
(3)           The Borrower may incur Additional Senior Debt after the date of
this Agreement.
 
(4)           The Borrower will enter into certain interest rate protection
agreements after the date of this Agreement, and the Borrower may secure its
obligations under certain of such agreements with a first priority lien on the
Collateral.
 
(5)          Certain of the Borrower’s obligations under the Credit Agreement,
the Secured Interest Rate Protection Agreements and the Secured Funded Debt
Documents will be insured and guaranteed by the Loan Insurer, and the Borrower’s
reimbursement and other obligations to the Loan Insurer will be secured on a
first priority basis by Liens on the Collateral pursuant to the terms of the
Collateral Documents.
 
(6)           The obligations of the Borrower under the Credit Agreement, the
Secured Interest Rate Protection Agreements and the Secured Funded Debt
Documents will be secured on a first priority basis by Liens on the Collateral
pursuant to the terms of the Collateral Documents.
 
(7)           The Transaction Documents provide, among other things, that the
parties thereto shall set forth in this Agreement their respective rights and
remedies with respect to the Collateral and certain other matters.

 
4

--------------------------------------------------------------------------------

 

(8)           In order to induce the Secured Parties to enter into the
transactions contemplated by the Transaction Documents, each of the parties
hereto has agreed to the agency, intercreditor and other provisions set forth in
this Agreement.
 
AGREEMENT
 
In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:
 
SECTION 1.  Definitions.
 
1.1           Defined Terms
 
.  Any terms used herein without definition shall have the meaning ascribed
thereto in the Collateral Documents.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and the plural forms of the term defined):
 
“Accession Agreement” means an Accession Agreement substantially in the form
attached hereto as Exhibit A.
 
“Additional Senior Debt” means Debt incurred by the Borrower after the date
hereof which is permitted by all of the Transaction Documents and, pursuant to
the terms thereof, the Borrower’s obligations to the lenders, tax-exempt
bondholders, agents, trustee, issuing bank and other creditors of the Borrower
thereunder are permitted to be secured by a first-priority Lien on the
Collateral.
 
“Advance” means (without duplication) (a) a loan (including any Construction
Loans, Backstop LC Loans, Revolving Credit Loans and Term Loans under and as
defined in the Credit Agreement) or other funded debt obligation made by the
Construction Lenders under the Credit Agreement and/or the New Lenders under any
other Secured Funded Debt Document and/or (b) an obligation of the Lenders under
the Credit Agreement or the New Lenders under any other Secured Funded Debt
Document to reimburse a LC Issuer for a drawing under a Letter of Credit, as the
context may require.
 
“Affiliate” means, when used with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agent” means each of the Administrative Agent, the Collateral Agent, the
Depositary Agent, each LC Issuer, the Lead Arranger, the Loan Insurer, and/or
each agent, trustee and/or issuing bank under any Secured Funded Debt Document,
as the context may require.
 
“Asset Sale” means a sale, lease (as lessor), sale and leaseback, assignment,
conveyance, exclusive license (as licensor), transfer or other disposition to,
or any exchange of Property with, any Person, in one transaction or a series of
transactions, of part of the Borrower’s Properties, whether now owned or
hereafter acquired, leased or licensed, to the extent such sale, lease, sale and
leaseback, assignment, conveyance, license, transfer or other disposition is
permitted under the terms of all of the Transaction Documents.

 
5

--------------------------------------------------------------------------------

 

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
 
“Bankruptcy Event” shall be deemed to occur, with respect to any Person, if that
person shall institute a voluntary case seeking liquidation or reorganization
under the Bankruptcy Law, or shall consent to the institution of an involuntary
case thereunder against it; or such Person shall file a petition or shall
otherwise institute any similar proceeding under any other applicable Federal or
state law, or shall consent thereto; or such Person shall apply for the
appointment, or by consent or acquiescence there shall be an appointment, of a
receiver, liquidator, sequestrator, trustee or other officer or custodian with
similar powers for itself or any substantial part of its property or assets; or
such Person shall make an assignment for the benefit of its creditors; or such
Person shall become insolvent, or admit in writing its inability or
unwillingness to pay its debts generally as they become due; or if an
involuntary case shall be commenced seeking liquidation or reorganization of
such Person under the Bankruptcy Law or any similar proceedings shall be
commenced against such Person under any other applicable Federal or state law
and (i) the petition commencing the involuntary case is not timely controverted,
(ii) the petition commencing the involuntary case is not dismissed within sixty
(60) days of its filing, (iii) an interim trustee is appointed to take
possession of all or a portion of the property, and/or to operate all or any
part of the business, of such Person and such appointment is not vacated within
sixty (60) days, or (iv) an order for relief shall have been issued or entered
therein; or a decree or order of a court having jurisdiction in the premises for
the appointment of a receiver, liquidator, sequestrator, trustee or other
officer having similar powers, of such Person or all or a part of its property
shall have been entered; or any other similar relief shall be granted against
such Person under any applicable federal or state law.
 
“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.
 
“Borrower” has the meaning specified in the preamble hereto.
 
“Breakage Costs” means, with respect to any Advance, the loss, cost and expense
attributable to (a) the prepayment of the principal amount of such Advance other
than on the last day of the applicable interest period for such Advance or (b)
the revocation by the Borrower of any notice of borrowing or notice of issuance
submitted pursuant to the Credit Agreement or any other Secured Funded Debt
Document, as applicable, after the applicable minimum period for the submission
of such notice of borrowing or notice of issuance, as applicable, specified
therein or the failure of the conditions precedent to be met after delivery of
any such notice of borrowing or notice of issuance and, shall in any event
include any amount payable pursuant to Section 2.16 of the Credit Agreement.

 
6

--------------------------------------------------------------------------------

 

“Business Day” means any day other than a Saturday or Sunday or other day on
which banks in New York, New York or in the State of Arkansas are authorized or
required by law or executive order to remain closed.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations at
any time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.
 
“Cash” means money, currency or a credit balance in any demand account or
deposit account.
 
“Claims” means any and all actions, suits, penalties, claims and demands and
reasonable out-of-pocket liabilities, losses, costs and expenses (including
reasonable and documented attorney’s fees and expenses) of any nature
whatsoever.
 
“Closing Date” means March 29, 2007.
 
“Co-Participants” means ETEC, MJMEUC, MEAM and Empire.
 
“Collateral” means the Equity Interests in and all Property of the Borrower
(other than any Property which is specifically excluded from the Collateral
pursuant to the Collateral Documents, including, from and after the disposition
thereof, any Excluded Collateral), now owned or hereinafter acquired.
 
“Collateral Documents” means the Mortgage, the Pledge Agreement, the Security
Agreement, this Agreement, the Depositary Agreement, each Consent, any fixture
filings, financing statements, or other similar documents filed, recorded or
delivered in connection with the foregoing, and any other agreement, document or
instrument pursuant to which a Lien is granted securing any Secured Obligations
or under which rights or remedies with respect to such Liens are governed.
 
“Commitments” means the commitments of the Construction Lenders and the New
Lenders to make Advances, to fund, issue and take participation interests in
Letters of Credit, and/or to make other extensions of credit to the Borrower, as
more particularly provided for in the Credit Agreement or the applicable Secured
Funded Debt Document.
 
“Consent” means each Consent and Agreement entered into on or prior to the
Closing Date (including any “acknowledgment letter” delivered by the applicable
counterparties on or before the Closing Date with respect to any Consent and
Agreements entered into prior to the Closing Date) or from time to time
thereafter among the applicable counterparty, the Borrower and the Collateral
Agent (for the benefit of the Secured Parties).
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” and “under common control with” shall have
meanings correlative thereto.

 
7

--------------------------------------------------------------------------------

 

“Controlling Parties” means (a) in the case of the Credit Agreement, (i) until
the Credit Agreement has been Refinanced in full, the “Controlling Party” under
and as defined in the Credit Agreement and (ii) if the Credit Agreement has been
Refinanced in full and the Loan Insurer is not guaranteeing or insuring any
other Insured Debt, the administrative agent under any successor credit facility
(subject to the requirements thereunder regarding majority or supermajority
lender voting) and (b) in the case of any other Insured Debt, the “Controlling
Party”, “Directing Party” or analogous entity in respect of such other Insured
Debt.
 
“Debt” of any Person at any date means, without duplication:
 
(a)           indebtedness created, issued or incurred by such Person for
borrowed money (whether by loan or the issuance and sale of debt securities or
the sale of Property of such Person to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
of such Person from such Person);
 
(b)           notes payable and drafts accepted by such Person representing
extensions of credit whether or not representing obligations for borrowed money;
 
(c)           any obligation owed by such Person for all or any part of the
deferred purchase price of property or services (excluding any such obligations
incurred under ERISA), which purchase price is due more than six months from the
date of incurrence of the obligation in respect thereof;
 
(d)           the face amount of any letter of credit or similar instrument
issued for the account of such Person or as to which such Person is otherwise
liable for reimbursement of drawings;
 
(e)           the direct or indirect Guarantee, endorsement (otherwise than for
collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of another (provided that such obligation of such person shall be “Debt”
hereunder only if and to the extent that the assurance such Person is providing
to such obligee is in respect of an obligation that otherwise constitutes “Debt”
hereunder);
 
(f)           any obligation of such Person the primary purpose or intent of
which is to provide assurance to an obligee that the obligation of the obligor
thereof will be paid or discharged or the holders thereof will be protected (in
whole or in part) against loss in respect thereof (provided that such obligation
of such Person shall be “Debt” hereunder only if and to the extent that the
assurance such Person is providing to such obligee is in respect of an
obligation that otherwise constitutes “Debt” hereunder);
 
(g)          any liability of such Person for an obligation of another through
any agreement (contingent or otherwise) (i) to purchase, repurchase or otherwise
acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation (whether in the form of loans, advances,
stock purchases, capital contributions or otherwise) or (ii) to maintain the
solvency or any balance sheet item, level of income or financial condition of
another if, in the case of any agreement described under subclauses (i) or (ii)
of this clause (g), the primary purpose or intent thereof is as described in
clause (f) above (provided that such liability of such Person shall be “Debt”
hereunder only if and to the extent that the related obligation otherwise
constitutes “Debt” hereunder);

 
8

--------------------------------------------------------------------------------

 

(h)          all ordinary course trade payables which are more than 90 days
overdue;
 
(i)           all obligations of such person in respect of any exchange traded
or over the counter derivative transaction or any interest rate protection or
commodity hedging transaction, including any transaction under any Hedging
Agreement (including any Interest Rate Protection Agreement), whether entered
into for hedging or speculative purposes; and
 
(j)           Capital Lease Obligations.
 
“Debt Service Reserve” means any Permitted Investments deposited into a Debt
Service Reserve Account as contemplated by the Depositary Agreement.
 
“Debt Service Reserve Account” has the meaning assigned to such term in the
Depositary Agreement.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would constitute an Event of Default.
 
“Depositary Agent” means The Bank of New York, a New York banking corporation,
not in its individual capacity but solely as depositary agent, bank and
securities intermediary under the Depositary Agreement.
 
“Depositary Agreement” means the Depositary Agreement, dated as of the date
hereof, among the Borrower, the Depositary Agent, the Administrative Agent and
the Collateral Agent.
 
“DIP Financing” has the meaning specified in Section 6.1.
 
“direction of the Required First Lien Secured Parties” means any instruction or
direction given to the Collateral Agent in accordance with the terms of this
Agreement (including Section 9.4 hereof and as contemplated by the definition of
Required First Lien Secured Parties) to take or refrain from taking any action
hereunder or under any other Collateral Document.  Each such instruction or
direction shall be accompanied by a certificate from each Secured Debt
Representative certifying the dollar amount that such Secured Debt
Representative (on behalf of its applicable Secured Parties) is entitled to vote
pursuant to the applicable terms and conditions hereof.  The Collateral Agent
shall be entitled to conclusively rely on the accuracy of each such certificate
of each Secured Debt Representative and the Collateral Agent shall provide a
copy of each such certificate to the other Secured Debt Representatives.

 
9

--------------------------------------------------------------------------------

 

“Discharge Date” means the date on which:
 
(a)           payment in full in cash of (i) the outstanding principal amount of
the Advances, (ii) unreimbursed amounts with respect to any Letter of Credit
issued under the Credit Agreement or the other Secured Funded Debt Documents and
(iii) Interest Expense (including interest accruing (or which would, absent the
commencement of an Insolvency or Liquidation Proceeding, accrue) on or after the
commencement of any Insolvency or Liquidation Proceeding, whether or not such
interest would be allowed in such Insolvency or Liquidation Proceeding) has been
made under the Transaction Documents;
 
(b)           the termination or expiration of all (i) Commitments, (ii) Secured
Interest Rate Protection Agreements and (iii) Secured Fuel Supply Agreements has
occurred;
 
(c)           cancellation, termination or cash collateralization at 102.5% of
the Available Amount thereof (in a manner reasonably satisfactory to the
applicable LC Bank and the applicable Secured Debt Representative or, if such
Letters of Credit are Insured Debt, the Controlling Party) of all Letters of
Credit issued and outstanding under the Credit Agreement or the other Secured
Funded Debt Documents has occurred; and
 
(d)           payment in full in cash of all other Secured Obligations that are
then due and payable or otherwise accrued has been made (or provision has been
made for the payment and discharge in full of such other Secured Obligations in
accordance with the terms and conditions of the applicable Secured Funded Debt
Documents).
 
“Early Termination Event” means, with respect to any Secured Fuel Supply
Agreement or any Secured Interest Rate Protection Agreement, the occurrence of
any “Early Termination Event” or the designation of an “Early Termination Date”
(however defined) or any event of default (howsoever defined) under such Secured
Fuel Supply Agreement or such Secured Interest Rate Protection Agreement (as the
case may be) which results in the termination of such Secured Fuel Supply
Agreement or such Secured Interest Rate Protection Agreement (as the case may
be).
 
“Eligible Fuel Supply Agreement Amount” means, as of any date of determination,
the amounts which the Borrower owes to the applicable Secured Fuel Supply
Agreement Counterparty under such Secured Fuel Supply Agreement in respect of
coal actually delivered to the Project under such Secured Fuel Supply Agreement
(and not, for the avoidance of doubt, any termination payments, mark-to-market
payments or consequential, special, punitive, liquidated or indirect damage
payments) as of such date of determination.
 
“Eligible Swap Amount” means, as of any date of determination, the amount of the
Termination Payments (if any) due and owing to the applicable Interest Rate
Hedge Provider as of such of date of determination.
 
“Empire” means The Empire District Electric Company, a Kansas corporation.
 
“Empire PPA” means the Power Purchase Agreement, dated as of March 3, 2006,
between the Borrower and Empire.

 
10

--------------------------------------------------------------------------------

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person, or any obligations convertible
into or exchangeable for, or giving any person a right, option or warrant to
acquire, such equity interests or such convertible or exchangeable obligations.
 
“ETEC” means East Texas Electric Cooperative, Inc., a generation and
transmission electric cooperative existing under the laws of the State of Texas.
 
“Event of Default” means the occurrence of (a) any “Event of Default” under and
as defined in the Credit Agreement or any other Collateral Document, (b) any
“Event of Default”, “Early Termination Event” or “Additional Termination Event”,
under and as defined in the Secured Interest Rate Protection Agreement, (c) any
similar term describing an event of default or early termination event under and
however defined in any Secured Interest Rate Protection Agreement or (d) any
similar term describing an event of default under any other Transaction
Document.
 
“Excluded Collateral” means any of the Borrower’s Properties set forth on
Schedule 1.01(a) hereto.
 
“FERC” means the Federal Energy Regulatory Commission and its successors.
 
“GAAP” means generally accepted accounting principles in the United States.
 
“Governmental Authority” means the government of the United States of America or
any other nation, any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 
“Governmental Rule” means, with respect to any Person, any law, rule,
regulation, ordinance, order, code, treaty, judgment, decree, directive,
guideline, policy or similar form of decision of any Governmental Authority
binding on such Person.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of (a) the guarantor or (b) another Person (including
any bank under a letter of credit) to induce the creation of which the guarantor
has issued a reimbursement, counterindemnity or similar obligation, in either
case guaranteeing or having the economic effect of guaranteeing any Debt or
other obligation of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation, contingent or
otherwise, of the guarantor, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to purchase (or to advance or supply funds for the purchase of)
any security for the payment of such Debt or other obligation, (ii) to purchase
or lease property, securities or services for the purpose of assuring the owner
of such Debt or other obligation of the payment of such Debt or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Debt or other obligation, (iv) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Debt or obligation or (v) to otherwise assure or hold harmless the
owner of such Debt or other obligation against loss in respect thereof;
provided, however, that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business.

 
11

--------------------------------------------------------------------------------

 

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, fuel or other
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided,
however, that no phantom stock or similar plan providing for payments and on
account of services provided by current or former directors, officers, employees
or consultants of the Borrower or any Affiliate of the Borrower shall be a
Hedging Agreement.
 
“Indemnified Person” has the meaning assigned to such term in Section 7.11(a).
 
“Independent Engineer” means Stone & Webster Management Consultants, Inc., or
its successor appointed pursuant to the Credit Agreement.
 
“Insolvency or Liquidation Proceeding” means:
 
(a)           any voluntary or involuntary case or proceeding under any
Bankruptcy Law with respect to any Loan Party;
 
(b)           any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Loan Party or with
respect to a material portion of their respective assets;
 
(c)           any liquidation, dissolution, reorganization or winding up of any
Loan Party whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy; or
 
(d)           any assignment for the benefit of creditors or any other
marshalling of assets and liabilities of any Loan Party.
 
“Insurance Policies” has the meaning assigned to such term in the Depositary
Agreement.
 
“Insured Debt” has the meaning assigned to such term in Section 9.4(d).
 
“Interest Expense” means, for any period, cash interest expense (including
default interest) of the Borrower for such period (including all commissions,
discounts and other fees and charges owed by the Borrower with respect to
letters of credit and bankers’ acceptance financing) under any of the Secured
Funded Debt Documents.
 
“Interest Rate Hedge Provider” means any Person providing an Interest Rate
Protection Agreement; provided, that such Person’s long-term unsecured debt is
rated at least “AA-” by S&P and “Aa3” by Moody’s at the time such Person enters
into an Interest Rate Protection Agreement (including the applicable
confirmation thereunder) with the Borrower.

 
12

--------------------------------------------------------------------------------

 

“LC Issuer” means (a) The Royal Bank of Scotland plc, in its capacity as issuer
of Letters of Credit under the Credit Agreement and (b) any other issuer of
Letters of Credit under any of the Secured Funded Debt Documents.
 
“Lenders Exposure Amount” means, with respect to the Credit Agreement and the
other Secured Funded Debt Documents, at any time, an amount equal to (without
duplication) (a) the sum of the aggregate principal amount of the Advances
outstanding under the Credit Agreement or such other Secured Funded Debt
Document at such time, plus (b) the sum of the aggregate Available Amount under
all Letters of Credit at such time plus (c) the sum of the aggregate amount of
undrawn (and then uncancelled) Commitments under the Credit Agreement or such
other Secured Funded Debt Document at such time (provided that for purposes of
this clause (c), if the applicable Secured Funded Debt Document contemplates
Advances made under one class of Commitments to convert to Advances made under
another class Commitments (e.g., Construction Loans under the Credit Agreement
being converted into Term Loans under the Credit Agreement), then the
Commitments under such other class shall be disregarded for purposes of
calculating Lenders Exposure Amount (e.g., the Term Loan Commitments under the
Credit Agreement shall be disregarded prior to Term-Conversion).
 
“Letters of Credit” means each of the letters of credit issued by the LC Issuer
under any of the Secured Funded Debt Documents (including the Letters of Credit
under and as defined in the Credit Agreement).
 
“Lien” means, with respect to any Property, (a) any mortgage, deed of trust,
lien (statutory or otherwise), pledge, hypothecation, encumbrance, collateral
assignment, charge or security interest in, on or of such Property, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such Property and
(c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.
 
“Loan Insurance Agreement” means the Loan Insurance Agreement, dated as of the
date hereof, between the Borrower and the Loan Insurer.
 
“Loan Insurance Policy” means the Financial Guaranty Insurance Policy No.
SF0881BE, dated as of the date hereof, made by the Loan Insurer to the
Administrative Agent, for the benefit of the Construction Lenders, as
beneficiary.
 
“Loan Insurer” means Ambac Assurance Corporation, a Wisconsin-domiciled stock
insurance company, in its capacity as the issuer of the Insurance Policies.
 
“Loan Insurer Payments” shall have the meaning assigned to such term in the Loan
Insurance Agreement.
 
“Loan Party” means each of the Borrower, the Pledgor and any other Person which
provides collateral security for the benefit of the Secured Parties.

 
13

--------------------------------------------------------------------------------

 

“Major Maintenance” means all expenditures by the Borrower for major maintenance
of the Project in accordance with Prudent Utility Practices, the Project
Contracts and vendor and supplier requirements and recommendations (including
overhauls and replacements of major components of the Project).  For the
avoidance of doubt, “Major Maintenance” excludes any ordinary course
expenditures by the Borrower related to the operation and maintenance of the
Project.
 
“Management Fee” means an operating period management fee payable to the Project
Manager in accordance with Section 6.2.2 of the Project Management Agreement in
an aggregate amount not to exceed the Borrower’s portion of such operating
period management fee in accordance with Section 6.2.2 of the Project Management
Agreement (as in effect on the date hereof), which Management Fee shall at all
times be subordinate to the Secured Obligations.  For the avoidance of doubt,
the Management Fee shall not include (a) any costs or expenses reimbursable to
the Project Manager under Section 6.1 of the Project Management Agreement (as in
effect on the date hereof) or (b) any construction period management fee payable
to the Project Manager in accordance with Section 6.2.1 of the Project
Management Agreement (as in effect on the date hereof).
 
“Management Services Agreement” means the Management Services Agreement, dated
as of March 29, 2007, between Plum Point Management Company, LLC and the
Borrower.
 
“MEAM” means Municipal Energy Agency of Mississippi, a public body corporate and
politic and a joint agency organized under the laws of Mississippi.
 
“MJMEUC” means Missouri Joint Municipal Electric Utility Commission, a body
public and corporate of the State of Missouri.
 
“MJMEUC PPA” means the Power Purchase Agreement, dated as of December 4, 2006,
between the Borrower and MJMEUC.
 
“Mortgage” means each deed of trust, real property debenture, mortgage,
leasehold mortgage, assignment of rents, and similar document made by the
Borrower in favor of or for the benefit of the Collateral Agent (on behalf of
the Secured Parties) on the Closing Date or from time to time thereafter
pursuant to any of the Transaction Documents.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Net Cash Proceeds” means (a) with respect to any Asset Sale or Recovery Event,
the proceeds thereof in the form of cash and cash equivalents (including any
such proceeds subsequently received (as and when received) in respect of noncash
consideration initially received), net of (a) selling expenses (including
reasonable and customary broker’s fees or commissions, legal fees, transfer and
similar Taxes incurred by the Borrower in connection therewith and the
Borrower’s good faith estimate of income Taxes paid or payable in connection
with such sale, after taking into account any available tax credits or
deductions and any tax sharing arrangements), (b) amounts provided as a reserve,
in accordance with GAAP, against any liabilities under any indemnification
obligations or purchase price adjustment associated with such Asset Sale
(provided that, to the extent and at the time any such amounts are released from
such reserve, such amounts shall constitute Net Cash Proceeds) and (iii) the
principal amount, premium or penalty, if any, interest and other amounts on any
Debt for borrowed money (other than the Secured Obligations) which is secured by
the asset sold in such Asset Sale and which is required to be repaid with such
proceeds (other than any such Debt assumed by the purchaser of such asset).

 
14

--------------------------------------------------------------------------------

 

“New Lenders” means the lenders, noteholders, tax-exempt bondholders and/or
other creditors who make Advances to the Borrower or otherwise extend
Commitments to the Borrower under any Secured Funded Debt Document (other than
the Credit Agreement) and their respective Secured Debt Representatives.
 
“O&M Costs” means all actual cash maintenance and operation costs incurred and
paid for the Project on account of the Borrower’s interest in the Project (or
any other Co-Participant’s interest that the Borrower has chosen to fund in
accordance with the Participation Agreement) in any particular calendar or
fiscal year or period to which said term is applicable, including payments made
by the Borrower:
 
(1)           for fuel and/or guaranteed heat rate payments made by the Borrower
under the Power Purchase Agreements;
 
(2)           under the PILOT Agreements;
 
(3)           under Permitted Rail Car Leases;
 
(4)           for coal, additives or chemicals and transportation costs related
thereto;
 
(5)           for its Taxes (other than those based upon the Borrower’s income);
 
(6)           for insurance, consumables, spare parts, equipment, material,
repair and maintenance services;
 
(7)           lease payments;
 
(8)           under the Permitted O&M Agreement;
 
(9)           under Additional Project Contracts (as defined in the Credit
Agreement);
 
(10)         under the Management Services Agreement;
 
(11)         under any parts or combustion turbine services agreement;
 
(12)         for legal fees and consulting fees and expenses paid by the
Borrower in connection with the financing, management, maintenance or operation
of the Project;

 
15

--------------------------------------------------------------------------------

 

(13)           Loan Insurer Payments and interest payments contemplated by
Section 2.01 of the Loan Insurance Agreement;
 
(14)           fees paid in connection with obtaining, transferring, maintaining
or amending any permits;
 
(15)           investments by the Borrower in any Permitted Project Company,
provided that (i) such investments are made in accordance with the terms of the
Transaction Documents  and (ii) the proceeds of such investments are applied to
pay for items which would be “O&M Costs” if the Borrower purchased such items;
and
 
(16)           reasonable general and administrative expenses, including all
expenditures incurred to prevent the occurrence of any default under any
Transaction Document or Project Document or any Default or Event of Default,
and/or to keep the Collateral free and clear of all Liens (other than Permitted
Liens).
 
Notwithstanding anything to the contrary herein, O&M Costs shall not include (i)
Major Maintenance expenditures, (ii) Restricted Payments of any kind to the
Borrower or its Affiliates, (iii) non-cash charges, including depreciation or
obsolescence charges or reserves therefore, amortization of intangibles or other
bookkeeping entries of a similar nature, (iv) Capital Expenditures, (v) payments
for restoration or repair of the Project from the Loss Proceeds Account in
accordance with the terms of this Agreement and the Depositary Agreement, (vi)
payments in respect of Debt of the Borrower (other than Debt of the type
referred to in clauses (h) and (j) of the definition thereof), (vii) the
Management Fee and (viii) the Borrower’s income taxes.
 
“Other Credit Support” means any (a) letter of credit, (b) guaranty (other than
any such guaranty issued by the Borrower) or (c) cash collateral issued or
pledged, as applicable, in favor of any Secured Party to support the obligations
of the Borrower under the applicable Transaction Document.
 
“Other Credit Support Exception” means (a) with respect to any Other Credit
Support constituting a guaranty, the guarantor thereunder fails to make payment
after receipt of a demand for payment thereunder made in accordance with the
terms of such guaranty, within three Business Days of its receipt of such demand
and (b) with respect to any Other Credit Support constituting a letter of
credit, the occurrence and continuance of any of the following:  (i) a restraint
or injunction shall be threatened or pending against the issuer of such letter
of credit or Secured Party that is the beneficiary thereof that restrains or
limits or seek to restrain or limit a draw upon, or the application of proceeds
from, such letter of credit prior to, concurrent with, or following such draw or
application, (ii) the issuing bank of such letter of credit shall be subject to
a bankruptcy, or (iii) the issuing bank shall have disavowed, repudiated or
dishonored its obligations under such letter of credit after, if applicable,
delivery to such issuing bank of a conforming draw request thereunder.
 
“Participation Agreement” shall mean that certain Participation Agreement, dated
as of March 3, 2006 by and between the Borrower, ETEC, MJMEUC, Empire and MEAM
(pursuant to the Joinder to Participation Agreement, dated as of June 8, 2006).

 
16

--------------------------------------------------------------------------------

 

“Permitted Investments” has the meaning assigned to such term in the Depositary
Agreement.
 
“Permitted Liens” means any Lien (a) on the Collateral or (b) which the Borrower
may incur or suffer to exist on any of its Properties, in each case to the
extent permitted by all of the Transaction Documents.
 
“Permitted O&M Agreement” means any operation and maintenance agreement with a
third party contractor or an Affiliate of Dynegy Inc. to provide day-to-day
operation and maintenance services to the Project which contains terms and
conditions reasonably acceptable to the Controlling Party, in consultation with
the Independent Engineer.
 
“Permitted Project Company” means any subsidiary of the Borrower formed in
accordance with the Participation Agreement and in accordance with the terms of
all the Transaction Documents.
 
“Permitted Rail Car Leases” means any lease agreement for the supply of railcars
for fuel supply which contains terms and conditions reasonably acceptable to the
Controlling Party, in consultation with the Independent Engineer.
 
“Permitted Tax-Exempt Bond Refinancing” means the Refinancing of the Tax-Exempt
Bonds, as contemplated by the definition of “Permitted Tax-Exempt Bond
Refinancing” in the Credit Agreement.
 
“Person” means any natural person, corporation, trust, business trust, joint
venture, joint stock company, association, company, limited liability company,
partnership, Governmental Authority or other entity.
 
“PILOT Agreements” means (i) the PILOT Lease, (ii) that certain PILOT Bond Trust
Indenture, dated as of March 1, 2006, by and between the City and the PILOT Bond
Trustee, (iii) the HOPA Agreements, (iv) the PILOT, (v) the Guaranty Agreement,
dated as of March 1, 2006, made by the Borrower in favor of the PILOT Bond
Trustee, (vi) the Empire Participating Co-Tenant Agreement, (vii) the Empire
Asset Purchase Agreement, (viii) the Assignment of Undivided Tenancy-In-Common
Interest, by the Borrower in favor of Empire, (ix) the Assignment of Undivided
Tenancy-In-Common Interest, by the Borrower in favor of ETEC, (x) the Assignment
of Undivided Tenancy-In-Common Interest, by the Borrower in favor of MJMEUC,
(xi) the Assignment of Undivided Tenancy-In-Common Interest, by the Borrower in
favor of MEAM, and (xii) any other agreement related thereto.
 
“Pledge Agreement” means the Pledge and Security Agreement, dated as of the date
hereof, between the Pledgor and the Collateral Agent (for the benefit of the
Secured Parties) in respect of the pledge by the Pledgor of the membership
interests in the Borrower.
 
“Power Purchase Agreements” means the Empire PPA, the MJMEUC PPA, the SMEPA PPA
and the SWECI PPA.
 
“Project Contracts” has the meaning assigned to such term in the Credit
Agreement.

 
17

--------------------------------------------------------------------------------

 

“Project Management Agreement” means that certain Project Management Agreement,
dated as of March 3, 2006, among the Borrower, the Co-Participants and the
Project Manager.
 
“Project Manager” means LSP Services Plum Point, LLC, in its role as project
manager pursuant to the Project Management Agreement.
 
“Property” means any right or interest in or to assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.
 
“Prudent Utility Practices” means, as to the Project, those practices, methods,
equipment, specifications and standards of safety and performance, as the same
may change from time to time, as are commonly used by electric generation
stations in the United States of a type and size similar to the Project,
including as to fuel type and configuration of the Project, as good, safe and
prudent engineering practices in connection with operation, maintenance, repair,
improvement and use of electrical and other equipment, facilities and
improvements of such electrical station, with commensurate standards of safety,
performance, dependability, efficiency and economy. The term “Prudent Utility
Practices” does not necessarily mean one particular practice, method, equipment
specification or standard in all cases, but is instead intended to encompass a
broad range of acceptable practices, methods, equipment specifications and
standards.
 
“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any taking under power of eminent domain or by
condemnation or similar proceeding of or relating to any property or asset of
the Borrower, in each case, if not used to repair or rebuild the Project in
accordance with the Participation Agreement.
 
“Refinanced” means, in respect of any Debt, or the agreement or contract
pursuant to which such Debt is incurred, (a) such Debt (or more than 20% of the
principal amount thereof) or related agreement or contract is extended, renewed,
defeased, refinanced, replaced, refunded or repaid, and (b) any other Debt
issued in exchange or replacement for or to refinance such Debt (or more than
20% of the principal amount thereof), in whole or in part, whether with the same
or different lenders, arrangers and/or agents and whether with a larger or
smaller aggregate principal amount and/or a longer or shorter maturity, in each
case to the extent permitted under the terms of the Transaction Documents.
 
“Required First Lien Secured Parties” means, at any time and calculated in
accordance with the terms of this Agreement (including Section 9.4 hereof),
Secured Parties owed or holding more than 50% of the sum of (without
duplication):
 
(a)           the Lenders Exposure Amount under the Credit Agreement and the
other Secured Funded Debt Documents at such time;
 
(b)           from and after the date on which an Early Termination Event under
any Secured Interest Rate Protection Agreement has occurred, the Eligible Swap
Amount thereunder at such time;

 
18

--------------------------------------------------------------------------------

 

(c)           from and after the date on which an Early Termination Event under
any Secured Fuel Supply Agreement has occurred, the Eligible Fuel Supply
Agreement Amount at such time; and
 
(d)           the amounts owed to the Loan Insurer under the Loan Insurance
Agreement at such time.
 
“Responsible Officer” of any Person, means, any executive officer, chief
financial officer, principal accounting officer, treasurer, assistant treasurer
or controller of such Person and any other officer or similar official thereof
responsible for the administration of the obligations of such Person in respect
of this Agreement and the other Transaction Documents; provided that, with
respect to the Collateral Agent, such term shall mean the Person in the
corporate trust offices of the Collateral Agent responsible for the
administration of this Agreement.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, defeasance, retirement, acquisition, cancellation or termination of
any Equity Interests in the Borrower or any option, warrant or other right to
acquire any such Equity Interests in the Borrower, in any case, excluding (a)
the Developer Conversion Fee referred to in the Depositary Agreement and (b) to
the extent contemplated by Section 3.8(c) of the Depositary Agreement any
payments in respect of the Empire Buy-In (as defined in the Depositary
Agreement) after application of the net proceeds thereof pursuant to Section
3.11 of the Depositary Agreement.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.
 
“Secured Funded Debt Documents” means (a) the Credit Agreement and (b) any other
agreement, document, indenture or instrument providing for or evidencing the
obligations of the Borrower to any of the New Lenders in respect of Advances
made by such New Lenders to the Borrower, Commitments made by such New Lenders
to the Borrower or other extensions of credit extended by such New Lenders to
the Borrower, to the extent such are effective at the relevant time.  For the
avoidance of doubt, the definition of “Secured Funded Debt Documents” does not
include the Collateral Documents, the Loan Insurance Agreement, the Secured Fuel
Supply Agreement or the Secured Interest Rate Protection Agreements.
 
“Secured Debt Representative” means (a) with respect to the Credit Agreement,
the Administrative Agent (subject to Section 9.4(d)), (b) with respect to any
other Secured Funded Debt Document, the agent or trustee for the New Lenders
thereunder (as designated in the applicable Accession Agreement) (subject to
Section 9.4(d)), (c) with respect to any Secured Interest Rate Protection
Agreement, the Interest Rate Hedge Provider party thereto, (d) with respect to
any Secured Fuel Supply Agreement, the Secured Fuel Supply Agreement
Counterparty party thereto and (e) with respect to the Loan Insurance Agreement,
the Loan Insurer.

 
19

--------------------------------------------------------------------------------

 

“Secured Fuel Supply Agreement Counterparties” means each counterparty to a
Secured Fuel Supply Agreement which is bound by this Agreement.
 
“Secured Fuel Supply Agreements” means any coal and other fuel supply agreements
entered into by the Borrower and relating to the Project and entered into in
accordance with the terms of the Transaction Documents, provided that the
Secured Fuel Supply Agreement Counterparty has become bound by this Agreement
pursuant to Section 5.4.
 
“Secured Interest Rate Protection Agreement” means any Interest Rate Protection
Agreement which has been entered into by the Borrower and an Interest Rate Hedge
Provider.
 
“Secured Obligations” means, collectively, without duplication: (a) all of the
Borrower’s financial liabilities and obligations, of whatsoever nature and
however evidenced (including, but not limited to, principal, interest, premium,
fees, reimbursement obligations, penalties, termination payments, settlement
amounts, amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Law, indemnities and legal and other
expenses, whether due after acceleration, termination or otherwise) to the
Secured Parties in their capacity as such under the Transaction Documents or any
other agreement, document or instrument evidencing, securing or relating to such
financial liabilities or obligations, in each case, direct or indirect, primary
or secondary, fixed or contingent, now or hereafter arising out of or relating
to any such agreements; (b) any and all sums advanced by any of the Secured
Parties in order to preserve the Collateral or preserve its security interest in
the Collateral; and (c) in the event of any proceeding for the collection or
enforcement of the obligations described in clauses (a) and (b) above, after an
Event of Default has occurred and is continuing and unwaived, the expenses of
retaking, holding, preparing for sale or lease, selling or otherwise disposing
of or realizing on the Collateral, or of any exercise by any of the Secured
Parties of its rights under the Collateral Documents, together with reasonable
attorneys’ fees and court costs.  For the avoidance of doubt, (i) with respect
to each Secured Fuel Supply Agreement, the Secured Obligations shall only
include the Eligible Fuel Supply Agreement Amount for such Secured Fuel Supply
Agreement and (ii) with respect to the Tax-Exempt Bonds, prior to the occurrence
of a Permitted Tax-Exempt Bond Refinancing, the obligations of the Borrower
under the Tax-Exempt Bonds and related documents and agreement shall not be
Secured Obligations.
 
“Secured Parties” means the Construction Lenders, the New Lenders, the Agents,
the Interest Rate Hedge Providers, the Secured Fuel Supply Agreement
Counterparties and the Loan Insurer and their respective Secured Debt
Representatives.
 
“Security Agreement” means the Security Agreement, dated as of the date hereof,
between the Borrower and the Collateral Agent.
 
“SMEPA PPA” means the Power Purchase Agreement, dated as of July 31, 2006,
between the Borrower and SMEPA
 
“SWECI PPA” means the Amended and Restated Power Purchase Agreement, dated as of
March 28, 2007, between the Borrower and SWECI.

 
20

--------------------------------------------------------------------------------

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges, liabilities or withholdings imposed by any Governmental
Authority and any and all interest and penalties related thereto.
 
“Tax-Exempt Bonds” means the tax-exempt bonds in an aggregate principal amount
of $100,000,000 issued by the City of Osceola, Arkansas pursuant to the terms
and conditions of that certain Trust Indenture, dated as of April 1, 2006, the
proceeds of which were lent to the Borrower by the City pursuant to the terms
and conditions of a loan agreement, dated as of April 1, 2006.
 
“Term-Conversion” has the meaning assigned to such term in the Credit Agreement.
 
“Termination Payment” means any amounts payable to or by the Borrower in
connection with a termination (whether as a result of the occurrence of an event
of default or other termination event) of any Secured Interest Rate Protection
Agreement, together with any Interest Expense due and payable by the Borrower in
connection with such amounts.
 
“Transaction Documents” means the Secured Interest Rate Protection Agreements,
the Secured Fuel Supply Agreements, the Collateral Documents (including this
Agreement), the Loan Insurance Agreement, the Secured Funded Debt Documents and
any other related agreement.
 
“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the perfection or priority
of the security interest in any Collateral (as hereinafter defined) is governed
by the Uniform Commercial Code as in effect in a jurisdiction other than the
State of New York, the term “UCC” means the Uniform Commercial Code as in effect
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection or priority and for purposes of definitions related to such
provisions.
 
1.2           Rules of Interpretation.
 
For all purposes of this Agreement and the other Collateral Documents, except as
otherwise expressly provided or unless the context otherwise requires:
 
(a)           all definitions in Section 1.1 shall apply equally to both the
singular and plural forms of the terms defined;
 
(b)           all accounting terms not otherwise defined herein have the
meanings assigned to them in accordance with GAAP;
 
(c)           the expressions “payment in full,” “paid in full” and any other
similar terms or phrases when used herein with respect to the Secured
Obligations shall mean the payment in full in cash of all Secured Obligations;
 
(d)           unless otherwise expressly provided, all references in this
Agreement to designated “Articles,” “Sections,” “Annex,” “Exhibits,”
“Schedules,” “clauses” and other subdivisions are to the designated Articles,
Sections, Annex, Exhibits, Schedules, clauses and other subdivisions of this
Agreement;

 
21

--------------------------------------------------------------------------------

 

(e)           the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision;
 
(f)            unless otherwise expressly specified, any agreement, contract or
document defined or referred to herein shall mean such agreement, contract or
document as in effect as of the date hereof, as the same may thereafter be
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof and of this Agreement and the other
Transaction Documents and including any agreement, contract or document in
substitution or replacement of any of the foregoing in accordance with the terms
of this Agreement and the other Transaction Documents;
 
(g)           unless the context clearly intends to the contrary, pronouns
having a masculine or feminine gender shall be deemed to include the other;
 
(h)           any reference to any Person shall include its successors and
permitted assigns in the capacity indicated, and in the case of any Governmental
Authority, any Person succeeding to its functions and capacities;
 
(i)             the word “will” shall be construed to have the same meaning and
effect as the word “shall”;
 
(j)            the words “include” or “including” shall be deemed to be followed
by “without limitation” or “but not limited to” whether or not they are followed
by such phrases or words of like import;
 
(k)           except as otherwise expressly provided herein, any reference to
any Debt shall mean such Debt as Refinanced from time to time in accordance with
all of the Transaction Documents; and
 
(l)            if the Credit Agreement is Refinanced in full, then any term used
herein which is expressly provided to be defined in the Credit Agreement shall
mean such term as defined in the Credit Agreement prior to and without giving
effect to any such Refinancing or amendments made in contemplation thereof.
 
SECTION 2.  Contesting Liens; Same Collateral; Same Collateral Documents.
 
(a)           Each of the parties hereto agrees that it will not (and hereby
waives any right to) contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the priority,
validity, perfection or enforceability of a Lien held by or on behalf of any of
the Secured Parties in the Collateral or the provisions of this Agreement;
provided that nothing in this Agreement shall be construed to prevent or impair
the rights of any party hereto to enforce this Agreement.

 
22

--------------------------------------------------------------------------------

 

(b)           Subject to clause (c) below, each of the parties hereto agrees
that no Loan Party shall grant or permit any additional Liens on any Property to
secure any Secured Obligations unless it has granted or concurrently grants a
Lien on such Property to secure all Secured Obligations.   To the extent that
the foregoing provision is not complied with for any reason, without limiting
any other rights and remedies available to the Collateral Agent and/or the
Secured Parties, each Secured Party agrees that any amounts received by or
distributed to any of them pursuant to or as a result of Liens granted in
contravention of this Section 2(b) shall be subject to Section 4.3.
 
(c)           Other than as provided in Section 5.3, the parties hereto agree
that it is their intention that the Collateral be identical.  In furtherance of
the foregoing, the parties hereto agree, subject to the other provisions of this
Agreement:
 
(i)            upon request by the Collateral Agent or any Secured Debt
Representative, each party hereto agrees to cooperate in good faith (and to
direct their counsel to cooperate in good faith) from time to time in order to
determine the specific items included in the Collateral and the steps taken to
perfect their respective Liens thereon; and
 
(ii)           that the documents, agreements and instruments creating or
evidencing the Collateral shall be the same documents.
 
Nothing in this Section shall be construed as expanding the obligations under
the Secured Fuel Supply Agreements which may be secured hereunder.
 
SECTION 3.  Enforcement.
 
3.1           Exercise of Remedies; Acceleration Rights.  (a)           Until
the Discharge Date has occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against the Borrower or any other Loan
Party, the Collateral Agent, in accordance with a direction of the Required
First Lien Secured Parties, shall have the exclusive right to enforce rights,
exercise remedies (including setoff and the right to credit bid the Secured
Obligations) and make determinations regarding the release, sale, disposition or
restrictions with respect to the Collateral.  In exercising rights and remedies
with respect to the Collateral, the Collateral Agent, in accordance with a
direction of the Required First Lien Secured Parties, may enforce the provisions
of the Collateral Documents and exercise remedies thereunder, all in such order
and in such manner as they may determine in the exercise of their sole
discretion.  Such exercise and enforcement shall include the rights of the
Collateral Agent (or any other agent appointed by the Required First Lien
Secured Parties) to sell or otherwise dispose of Collateral upon foreclosure, to
incur expenses in connection with such sale or disposition, and to exercise all
the rights and remedies of a secured creditor under the UCC and the Collateral
Documents and of a secured creditor under the Bankruptcy Laws of any applicable
jurisdiction, in each case in accordance with a direction of the Required First
Lien Secured Parties.
 
(b)           Notwithstanding any provision to the contrary in this Agree­ment
(including clause (c) below), upon the occurrence of an Event of Default caused
by a Bankruptcy Event of the Borrower, (i) the unutilized Commit­ments shall
forth­with terminate immediately and (ii) all Advances and accrued Interest
Expense in respect of the Secured Obligations owed to each Secured Party shall
be immedi­ately due and pay­able without present­ment, demand, protest or notice
of any kind whatsoever.

 
23

--------------------------------------------------------------------------------

 

(c)           Notwithstanding any provision to the contrary in any Transaction
Documents (but subject to clause (b) above), the relevant Secured Parties may
only accelerate the Secured Obligations owed to such Secured Parties under their
respective Transaction Documents if (i) the Collateral Agent has been authorized
pursuant to a direction of the Required First Lien Secured Parties to exercise
rights and remedies with respect to the Collateral as contemplated by Section
3.1(a) above, (ii) the aggregate principal amount outstanding under the
applicable Transaction Documents is greater than $85,000,000 at such time or
greater than an amount equal to 25% of the aggregate Lenders Exposure Amount at
such time or (iii) the Borrower shall become the subject of a Bankruptcy Event.
 
3.2           Enforcement of Liens.  (a)  At all times prior to the Discharge
Date, the Collateral Agent, in accordance with a direction of the Required First
Lien Secured Parties as contemplated by Section 3.1 above, will have all rights
to take action under any of the Collateral Documents with respect to the
Collateral (other than as expressly provided for in the Depositary Agreement),
including, without limitation, the exclusive right to enforce, collect or
realize on any Collateral or exercise any other right or remedy with respect to
the Collateral.
 
(b)           Until the Discharge Date, except to the extent directed or
consented to by the Required First Lien Secured Parties, none of the Collateral
Agent, any Secured Debt Representative or any other Secured Party will:
 
(i)            request judicial relief, in any Insolvency or Liquidation
Proceeding or in any other court, that would hinder, delay, limit or prohibit
the lawful exercise or enforcement of any right or remedy otherwise available to
the Secured Parties in respect of the Liens granted to the Collateral Agent, for
the benefit of the Secured Parties;
 
(ii)           oppose or otherwise contest any motion for relief from the
automatic stay or for any injunction against foreclosure or enforcement of Liens
granted to the Collateral Agent, for the benefit of the Secured Parties, made by
the Collateral Agent, acting at the direction of, or as consented to by, the
Required First Lien Secured Parties, in any Insolvency or Liquidation
Proceeding;
 
(iii)           oppose or otherwise contest any lawful exercise by the
Collateral Agent, acting at the direction of, or as consented to by, the
Required First Lien Secured Parties, of the right to credit bid the Secured
Obligations at any sale in foreclosure of the Liens granted to the Collateral
Agent, for the benefit of the Secured Parties; or
 
(iv)           oppose or otherwise contest any other request for judicial relief
made in any court by the Collateral Agent, acting at the direction of, or as
consented to by, the Required First Lien Secured Parties; relating to the lawful
enforcement of any Lien;

 
24

--------------------------------------------------------------------------------

 

provided, however, that the Collateral Agent may take such actions as it deems
desirable to create, prove, preserve or protect the Liens upon any
Collateral.  Notwithstanding the foregoing, both before and during an Insolvency
and Liquidation Proceeding, any Secured Party and any Secured Debt
Representative may take any actions and exercise any and all rights that they
would have as an unsecured creditor, including, without limitation, the
commencement of an Insolvency or Liquidation Proceeding against any Loan Party
in accordance with applicable law and the termination of any Transaction
Document in accordance with the terms thereof; provided that the Secured Parties
and the Secured Debt Representatives may not take any of the actions prohibited
by clauses (i) through (iv) above or oppose or contest any other claim that it
has agreed not to oppose or contest under Section 6.
 
(c)           In exercising rights and remedies with respect to the Collateral
after the occurrence and during the continuance of any Event of Default, the
Required First Lien Secured Parties may, acting through their respective Secured
Debt Representatives as contemplated by Section 9.4, instruct the Collateral
Agent to enforce (or to refrain from enforcing) the provisions of the Collateral
Documents in respect of the Secured Obligations and exercise (or refrain from
exercising) remedies thereunder or any such rights and remedies, all in such
order and in such manner as the Collateral Agent may determine, unless otherwise
directed by the Required First Lien Secured Parties, including:
 
(i)            the exercise or forbearance from exercise of all rights and
remedies in respect of the Collateral and/or the Secured Obligations;
 
(ii)           the enforcement or forbearance from enforcement of any Lien in
respect of the Collateral;
 
(iii)          the exercise or forbearance from exercise of rights and powers of
a holder of Equity Interests or any other form of securities or membership
interests included in the Collateral to the extent provided in the Collateral
Documents;
 
(iv)          the acceptance of the Collateral in full or partial satisfaction
of the Secured Obligations; and
 
(v)           the exercise or forbearance from exercise of all rights and
remedies of a secured lender under the UCC or any similar law of any applicable
jurisdiction or in equity.
 
(d)           Without in any way limiting the generality of clause (c) above
(but subject to the rights of the Borrower and the other Loan Parties expressly
provided for under the Transaction Documents), the Collateral Agent, the
Administrative Agent, the Loan Insurer and each other Secured Party and any of
them may, at any time and from time to time in accordance with the applicable
Transaction Documents and/or applicable law, without the consent of or notice to
any other Secured Party, without incurring responsibility to any other Secured
Party and without impairing or releasing the Lien priorities and other benefits
provided in this Agreement (even if any right of subrogation or other right or
remedy of any other Secured Party is affected, impaired or extinguished
thereby), do one or more of the following:
 
(i)            change the manner, place or terms of payment or change or extend
the time of payment of, or amend, renew, exchange, increase or alter, the terms
of any of the Secured Obligations or any Lien on any Collateral or guaranty
thereof or any liability of the Borrower or any other Loan Party, or any
liability incurred directly or indirectly in respect thereof (including any
increase in or extension of the Secured Obligations, without any restriction as
to the tenor or terms of any such increase or extension) or otherwise amend,
renew, exchange, extend, modify or supplement in any manner any Liens held by
the Collateral Agent or any of the Secured Parties, the Secured Obligations or
any of the Transaction Documents;

 
25

--------------------------------------------------------------------------------

 

(ii)           sell, exchange, release, surrender, realize upon, enforce or
otherwise deal with in any manner and in any order any part of the Collateral or
any liability of the Borrower or any other Loan Party to the Secured Parties or
the Collateral, or any liability incurred directly or indirectly in respect
thereof;
 
(iii)           settle or compromise any Secured Obligation or any other
liability of the Borrower or any other Loan Party or any security therefor or
any liability incurred directly or indirectly in respect thereof and apply any
sums by whomsoever paid and however realized to any liability (including the
Secured Obligations) in any manner or order; and
 
(iv)           exercise or delay in or refrain from exercising any right or
remedy against the Borrower or any security or any other Loan Party or any other
Person, elect any remedy and otherwise deal freely with the Borrower, any other
Loan Party or any Collateral and any security and any guarantor or any liability
of the Borrower or any other Loan Party to the Secured Parties or any liability
incurred directly or indirectly in respect thereof.
 
As provided for in Section 9.18, nothing in this clause (d) is intended to
impair or affect the Borrower’s or any other Loan Party’s obligations to the
Secured Parties to comply with the terms of the Transaction Documents.
 
(e)           Following notice of any Event of Default received pursuant to
Section 5.2, any Secured Debt Representative may request in writing that the
Collateral Agent pursue any lawful action in respect of the Collateral in
accordance with the terms of the Collateral Documents.  Upon any such written
request, the Collateral Agent shall seek the consent of the Required First Lien
Secured Parties to pursue such action (it being understood that the Collateral
Agent shall not be required to advise the Required First Lien Secured Parties to
pursue any such action).  Prior to the Discharge Date and following receipt of
any notice that an Event of Default has occurred, the Collateral Agent may await
direction from the Required First Lien Secured Parties and will act, or decline
to act, pursuant to a direction of the Required First Lien Secured Parties, in
the exercise and enforcement of the Collateral Agent’s interests, rights, powers
and remedies in respect of the Collateral or under the Collateral Documents or
applicable law and, following the initiation of such exercise of remedies, the
Collateral Agent will act, or decline to act, with respect to the manner of such
exercise of remedies pursuant to a direction of the Required First Lien Secured
Parties.  Subsequent to the Collateral Agent receiving written notice that any
Event of Default has occurred entitling the Collateral Agent to foreclose upon,
collect or otherwise enforce the Liens on the Collateral then, unless it has
been directed to the contrary pursuant to a direction of the Required First Lien
Secured Parties, the Collateral Agent in any event may (but will not be
obligated to) take all lawful and commercially reasonable actions permitted
under the Collateral Documents that it may deem necessary or advisable in its
reasonable judgment to protect or preserve its interest in the Collateral and
the interests, rights, powers and remedies granted or available to the
Collateral Agent under, pursuant to or in connection with the Collateral
Documents.

 
26

--------------------------------------------------------------------------------

 

3.3           Consents.  Notwithstanding anything to the contrary contained
herein or in any of the other Collateral Documents, with respect to the exercise
of any rights or remedies of any of the Secured Parties under any of the
Consents and Agreements, the Collateral Agent shall have the sole right to
exercise such rights or remedies in accordance with the direction of the
Required First Lien Secured Parties.
 
SECTION 4.  Payments.
 
4.1           Application of Proceeds.  (a)  Regardless of any Insolvency or
Liquidation Proceeding which has been commenced by or against the Borrower or
any other Loan Party, (i) the Collateral or any proceeds thereof received in
connection with the sale or other disposition of, or collection on, such
Collateral upon the exercise of remedies in accordance with Section 3 and (ii)
any amounts intended to be paid to any of the Secured Parties during the
pendency of any Insolvency or Liquidation Proceeding shall, in each case, be
applied in the following order (it being agreed that the Collateral Agent shall
apply such amounts in the following order as promptly as is reasonably
practicable after the receipt thereof):
 
first, on a pro rata basis, to (i) the payment of all amounts (including fees,
expenses and indemnity payments) due to the Collateral Agent or any other Agent
(in each case, in such Agent’s capacity as an agent, arranger or issuing bank
and not in such Agent’s capacity as a Construction Lender, New Lender, Loan
Insurer or other Secured Party) under any of the Transaction Documents and (ii)
to the payment of all fees, expenses, Interest Expense, indemnity payments and
premiums, if any, due to the Loan Insurer under the Loan Insurance Agreement;
 
second, on a pro rata basis, to (i) the payment of all Interest Expense, fees
and other amounts (other than principal, Termination Payments or other amounts
expressly provided for in clause third or  fourth below) due to any of the
Secured Parties under any of the Secured Funded Debt Documents, (ii) the payment
of all ordinary course settlement payments (excluding any Termination Payments)
and Interest Expense due to the applicable Interest Rate Hedge Providers under
the applicable Interest Rate Protection Agreements, (iii) the payment of all
Interest Expense due to the applicable Secured Fuel Supply Agreement
Counterparties under the applicable Secured Fuel Supply Agreements and (iii) the
payment of any Level 2 Defaulted Payments (as defined in the Depositary
Agreement) that have not previously been reimbursed by the Borrower to the Loan
Insurer;
 
third, on a pro rata basis, to (i) the payment of all principal (and any
applicable premium) due to any of the Secured Parties under any of the Secured
Funded Debt Documents, (ii) the payment of the applicable Eligible Fuel Supply
Agreement Amount due to the applicable Secured Fuel Supply Agreement
Counterparties under the applicable Secured Fuel Supply Agreements, (iii) the
payment of any other amounts that have not previously been reimbursed or paid by
the Borrower to the Loan Insurer under any of the Transaction Documents
(including all amounts then due under Section 2.01 of the Loan Insurance
Agreement to the extent such amounts have not been paid under clause first or
second above) and (iv) to the payment of all Termination Payments and any other
amounts due to the applicable Interest Rate Hedge Providers under the applicable
Interest Rate Protection Agreements; and

 
27

--------------------------------------------------------------------------------

 

last, the balance, if any, after all of the Secured Obligations have been paid
in full in cash, to the Borrower or as otherwise required by applicable law.
 
4.2           Debt Balances. (a)  Upon the written request of the Collateral
Agent, each Secured Debt Representative shall promptly (and, in any event,
within five Business Days) give the Collateral Agent written notice of the
aggregate amount of the Secured Obligations then outstanding and owed by the
Borrower or any other Loan Party to the Secured Parties represented by such
Secured Debt Representative under the applicable Transaction Documents and any
other information that the Collateral Agent may reasonably request.
 
(b)           Without limiting the foregoing, upon receipt of any of the monies
referred to in Section 4.1 above, the Collateral Agent shall promptly provide
notice to each Secured Debt Representative of the receipt of such
monies.  Within 10 Business Days of the receipt of such notice, each Secured
Debt Representative shall give the Collateral Agent written certification by an
authorized officer or representative thereof of the aggregate amount of the
Secured Obligations then outstanding owed by the Borrower or any other Loan
Party to the Secured Parties represented by such Secured Debt Representative
under the applicable Transaction Documents to be certified to as presently due
and owing (and, promptly upon receipt thereof, the Collateral Agent shall
provide a copy of each such certification to each other Secured Debt
Representative).  Unless otherwise directed by a court of competent jurisdiction
or each Secured Debt Representative, the Collateral Agent shall use the
information provided for in such notices as the basis for applying such monies
in accordance with Section 4.1 above.
 
4.3           Payments Over.  Whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against the Borrower or any other Loan
Party, any Collateral or proceeds thereof received by any Secured Party in
connection with the exercise of any right or remedy relating to the Collateral
in contravention of this Agreement shall be segregated and held in trust and
forthwith paid over to the Collateral Agent for the benefit of the Secured
Parties in the same form as received, with any necessary endorsements or as a
court of competent jurisdiction may otherwise direct.
 
SECTION 5.  Other Agreements.
 
5.1           Releases. (a) Upon the request of the Borrower in connection with
any Asset Sale (other than in connection with the exercise of the Collateral
Agent’s rights and remedies in respect of the Collateral provided for in Section
3) by the Borrower, to the extent permitted by the terms of all of the
Transaction Documents, or in connection with the disposal of any Excluded
Collateral, the Collateral Agent will, at the Borrower’s expense, execute and
deliver to the Borrower such documents (including UCC termination statements) as
the Borrower may reasonably request to evidence and effectuate the irrevocable
and concurrent release of any Lien granted under any of the Collateral Documents
in any Collateral being disposed of in connection with such Asset Sale or
Excluded Collateral transaction; provided that in each case the Borrower shall
have delivered to each Collateral Agent and each Secured Debt Representative, at
least 10 Business Days, or such lesser period of time as the Collateral Agent or
each Secured Debt Representative may agree, prior to the date of the proposed
release, a written request for release identifying (generally) the relevant
Collateral and the provisions under the Transaction Documents which permit such
Asset Sale, together with a certification by the Borrower stating that such
Asset Sale or Excluded Collateral transaction is in compliance with the terms of
all of the Transaction Documents and that the proceeds of such Asset Sale will
be applied in accordance with the terms of the Transaction Documents.  The
Borrower shall provide the Collateral Agent and each Secured Debt Representative
with all information as such Person may reasonably request to verify the
accuracy of such certification.  The Collateral Agent shall not be required to
deliver any such release documents until its (and its legal counsel) expenses
have been paid in connection therewith.

 
28

--------------------------------------------------------------------------------

 

(b)           Upon the Discharge Date, all rights to the Collateral shall revert
to the Borrower, and, upon the written request of the Borrower, the Collateral
Agent will, at the Borrower’s expense, (i) promptly cause to be transferred and
delivered, without any recourse, warranty or representation whatsoever, any
Collateral and any proceeds received in respect thereof, (ii) execute and
deliver to the Borrower such UCC termination statements and other documentation
as the Borrower may reasonably request to effect the termination and release of
the Liens on the Collateral and (iii) execute and deliver to the Borrower such
other documentation as the Borrower may reasonably request to affect the
termination of the Borrower’s and the Pledgor’s obligations under the
Transaction Documents to which it is a party (other than any such obligation
which is intended by its terms to survive the Discharge Date).
 
5.2           Certain Actions.  So long as any Secured Obligations remain
outstanding in respect of more than one class of Secured Parties, the following
provisions shall apply:
 
(a)           Each Secured Debt Representative hereby agrees to give, pursuant
to the terms set forth in the Transaction Documents, as the case may be, the
Collateral Agent and each other Secured Debt Representative prompt written
notice of the occurrence of (i) any Event of Default under such Person’s
Transaction Documents, as applicable, of which such Person has written notice,
and (ii) acceleration of the maturity of any Secured Obligations under any of
the Transaction Documents for which it acts as a Secured Debt Representative
wherein such Secured Obligations have been declared to be or have automatically
become due and payable earlier than the scheduled maturity thereof or
termination date thereunder (or similar remedial actions including demands for
cash collateral, have been taken) and setting forth the aggregate amount of
Secured Obligations that have been so accelerated under such Transaction
Documents, in each case, as soon as practicable after the occurrence thereof
(and, in any event, within five Business Days after the occurrence thereof);
provided, however, that the failure to provide such notice shall not limit or
impair the rights of the Secured Parties, or the obligations of the Borrower or
any other Loan Party, hereunder or under the other Transaction Documents.  No
Agent shall be deemed to have knowledge or notice of the occurrence of an Event
of Default under the Transaction Documents to which it is a party until such
Agent has received a written notice of such Event of Default from any other
Agent, the Borrower, the other Loan Parties or any other Secured Party for whom
such Agent is acting as agent or trustee.

 
29

--------------------------------------------------------------------------------

 

(b)           The Collateral Agent hereby agrees to give each Secured Debt
Representative written notice of the occurrence of an Event of Default following
receipt thereof of written notice to it and provide a copy of all other
information provided to it by the Borrower, any other Loan Party under the
Collateral Documents upon request.
 
(c)            Each Loan Party hereby agrees that, at any time and from time to
time, at its sole cost and expense, it shall promptly execute and deliver all
further agreements, instruments, documents and certificates and take all further
action that may be necessary in order to fully effect the purposes of this
Agreement and the Collateral Documents (including, to the extent required by any
Collateral Document, the delivery of possession of any Collateral represented by
certificated securities that hereafter comes into existence or is acquired in
the future to the applicable Collateral Agent as pledgee for the benefit of the
Secured Parties) and to enable the Collateral Agents to exercise and enforce its
rights and remedies under the Collateral Documents with respect to the
Collateral or any part thereof.
 
(d)           As of the date hereof, the Loan Insurer is the Controlling Party
under and as defined in the Credit Agreement.   In the event the Administrative
Agent becomes the Controlling Party under and as defined in the Credit
Agreement, it shall deliver a notice thereof to each party hereto and,
thereafter, in event the Loan Insurer becomes once again the Controlling Party
under and as defined in the Credit Agreement, the Loan Insurer and the
Administrative Agent shall jointly deliver a notice thereof to each party
hereto.
 
5.3           Debt Service Reserve; Cash Collateral Accounts; Sponsor Support
Agreement.
 
(a)           Notwithstanding anything to the contrary herein (including,
without limitation, Section 4.1), each Secured Party hereby acknowledges and
agrees that (i) the Lien on all of the Borrower’s rights, titles and interests
in, to and under the Lenders Debt Service Reserve Account (as defined in the
Depositary Agreement) shall be solely for the benefit of the Administrative
Agent, the Collateral Agent (solely in its capacity as agent for the Loan
Insurer, the Lenders and the Administrative Agent), the Depositary (solely in
its capacity as agent for the Loan Insurer, the Lenders and the Administrative
Agent), the Loan Insurer and the Lenders and (ii) the Lien on all of the
Borrower’s rights, titles and interests in, to and under a Permitted Additional
Debt Service Reserve Account (as defined in the Depositary Agreement) shall be
solely for the benefit of the applicable Secured Parties entitled to receive
amounts on deposit therein or credited thereto pursuant to Section 3.6 of the
Depositary Agreement.  For the avoidance of doubt, it is the intention of the
parties that (i) each Debt Service Reserve Account and the funds on deposit
therein and credited thereto shall be separate from each other Debt Service
Reserve Account, (ii) funds on deposit in or credited to a Debt Service Reserve
Account shall not be commingled with any funds on deposit in or credited to any
other Debt Service Reserve Account and (iii) any Lenders Debt Service Reserve
Surety and Tax-Exempt Bond Debt Service Reserve Surety (each as defined in the
Depositary Agreement) shall only be credited to, and available to be drawn
under, the Debt Service Reserve Account to which it is intended to be credited.

 
30

--------------------------------------------------------------------------------

 

(b)           Notwithstanding anything to the contrary herein, nothing contained
herein shall be construed to impair the rights of any of the Collateral Agent,
the LC Issuers, the Loan Insurer or the Administrative Agent to exercise their
rights and remedies in respect of the cash collateral accounts established for
the purpose of cash collateralizing any Letters of Credit under the Credit
Agreement or as otherwise contemplated by the Sponsor Support Agreement, and
each of the parties hereto acknowledges and agrees that the Lien and rights of
any the Collateral Agent, the LC Issuers, the Loan Insurer or the Administrative
Agent in, to and under such cash collateral accounts and all funds on deposit
therein or credited thereto shall be solely for the benefit of the specified
beneficiaries thereof.  In the event any additional cash collateral accounts are
established in connection with cash collateralizing Letters of Credit as
contemplated by the definition of Discharge Date or as otherwise contemplated by
the Secured Funded Debt Documents (provided, that no more than 102.5% of the
Available Amount of such Letters of Credit is cash collateralized), such
collateral account shall only be for the benefit of the particular Secured Party
who issued or has participation interests in or, in the case of the Loan
Insurer, who has insured such Letters of Credit being cash collateralized.
 
(c)           Notwithstanding anything to the contrary herein, each Secured
Party hereby acknowledges and agrees that the Sponsor Support Agreement, and the
Sponsor Support Payments thereunder and the credit support provided by the
Sponsors (as defined therein) thereunder, shall only be for the benefit of the
Loan Insurer, the Administrative Agent and the Construction Lenders.
 
5.4           Additional Secured Obligations.
 
(a)           Subject to the limitations set forth in the Transaction Documents,
each Loan Party and each Secured Party acknowledges and agrees that the
Collateral may secure additional Secured Obligations of the Borrower to Interest
Rate Hedge Providers, Secured Fuel Supply Agreement Counterparties and/or New
Lenders (and the Agents thereof), as contemplated hereby.  Upon execution and
delivery to the Collateral Agent and the Borrower of an Accession Agreement by
the Secured Debt Representative for such Interest Rate Hedge Providers, Secured
Fuel Supply Agreement Counterparties and/or New Lenders (and the Agents thereof)
(as applicable), such Persons shall become “Secured Parties” hereunder, as
applicable and the Loan Parties’ obligations to such Persons shall become
“Secured Obligations”.  Each Loan Party and each Secured Party agrees that this
Agreement and the applicable Collateral Documents may be amended by the Loan
Parties, the Loan Insurer and the Collateral Agent without the consent of any
other Secured Party to the extent necessary or desirable to (i) effectuate the
intent of this Section 5.4, (ii) cause the Liens granted thereby to be in favor
of such Persons (to the extent Liens in favor of such Persons are expressly
permitted by the terms of all of the Transaction Documents) and (iii) cause such
Persons to be treated in the same manner as the other Secured Parties under this
Agreement and the other Collateral Documents (other than as expressly provided
hereby).
 
(b)           The Borrower shall deliver to the Collateral Agent and each
Secured Debt Representative, at least 10 Business Days, or such lesser period of
time as the Collateral Agent and each Secured Debt Representative may agree,
prior to the date any such Accession Agreement is entered into and the proposed
Secured Obligations referred to therein incurred a certificate by the Borrower
stating that the incurrence of the Debt contemplated by such Accession Agreement
(or the Secured Fuel Supply Agreement contemplated thereby) is being entered
into in compliance with the terms of all of the Transaction Documents (and such
certifications shall contain, to the extent requested by the Collateral Agent,
the Borrower’s analysis thereof).  The Borrower shall provide the Collateral
Agent and each Secured Debt Representative with all information as such Person
may reasonably request to verify the accuracy of such certificate.

 
31

--------------------------------------------------------------------------------

 

SECTION 6.  Insolvency or Liquidation Proceedings.
 
6.1           Finance and Sale Issues.  Until the Discharge Date has occurred,
if the Borrower or any other Loan Party shall be subject to any Insolvency or
Liquidation Proceeding and the Collateral Agent (acting in accordance with a
direction of the Required First Lien Secured Parties) shall desire to permit the
use of “Cash Collateral” (as such term is defined in Section 363(a) of the
Bankruptcy Code), on which the Collateral Agent or any other creditor has a Lien
or to permit the Borrower or any other Loan Party to obtain financing, whether
from the Secured Parties or any other Person under Section 364 of the Bankruptcy
Code or any similar Bankruptcy Law (“DIP Financing”), then each Secured Party
agrees that it will raise no objection to such Cash Collateral use or DIP
Financing; provided that (a) notwithstanding the foregoing, each Secured Debt
Representative and each Secured Party retains the right to object to any
ancillary agreements or ancillary arrangements regarding the Cash Collateral use
or the DIP Financing that are materially prejudicial to their interests and (b)
the DIP Financing (i) does not compel the Borrower or any Loan Party to seek
confirmation of a specific plan of reorganization for which all or substantially
all of the material terms are set forth in the DIP Financing documentation or a
related document or (ii) the DIP Financing document or Cash Collateral order
does not expressly require the liquidation of the Collateral prior to a default
under the DIP Financing documentation or Cash Collateral order.
 
6.2           Avoidance Issues.  If any Secured Party is required in any
Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise pay
to the estate of the Borrower or any other Loan Party any amount paid in respect
of the Secured Obligations (a “First Lien Recovery”), then such Secured Party
shall be entitled to a reinstatement of Secured Obligations with respect to all
such recovered amounts.  In such event (a) the Discharge Date shall be deemed
not to have occurred and (b) if this Agreement shall have been terminated prior
to such First Lien Recovery, this Agreement shall be reinstated in full force
and effect, and such prior termination shall not diminish, release, discharge,
impair or otherwise affect the obligations of the parties hereto from such date
of reinstatement.
 
6.3           Reorganization Securities.  If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
Property of the reorganized debtor are distributed pursuant to a plan of
reorganization or similar dispositive restructuring plan, on account of the
Secured Obligations, then, to the extent the debt obligations distributed on
account of the Secured Obligations are secured by Liens upon the same property,
the provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations.

 
32

--------------------------------------------------------------------------------

 

6.4           Post-Petition Interest.  None of the Secured Parties shall oppose
or seek to challenge any claim by any Secured Party, for allowance in any
Insolvency or Liquidation Proceeding of Secured Obligations consisting of
post-petition interest, fees or expenses.
 
SECTION 7.  Collateral Agent.
 
7.1           Appointment.  (a)  The Bank of New York is hereby appointed
Collateral Agent hereunder and under the other Collateral Documents and each of
the Secured Parties hereby authorizes The Bank of New York to act as Collateral
Agent in accordance with the terms hereof and the other Collateral
Documents.  The Collateral Agent hereby agrees to act in its capacity as such
upon the express conditions contained herein and the other Collateral Documents,
as applicable.  In performing its functions and duties hereunder, the Collateral
Agent shall act solely as an agent of the Secured Parties and does not assume
and shall not be deemed to have assumed any obligation towards or relationship
of agency or trust with or for any Loan Party or any of its subsidiaries.  Each
of the Secured Parties irrevocably authorizes the Collateral Agent to take such
action on their behalf and to exercise such powers, rights and remedies
hereunder and under the other Collateral Documents as are specifically delegated
or granted to the Collateral Agent by the terms hereof and thereof or contained
in an act of the Required First Lien Secured Parties, together with such powers,
rights and remedies as are reasonably incidental thereto.  The Collateral Agent
shall have only those duties and responsibilities that are expressly specified
herein and the other Collateral Documents or contained in a direction of the
Required First Lien Secured Parties.  The Collateral Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees.  The Collateral Agent shall not have, by reason hereof or any of the
other Transaction Documents, a fiduciary relationship in respect of any Secured
Party, and nothing herein or any of the other Transaction Documents, expressed
or implied, is intended to or shall be so construed as to impose upon the
Collateral Agent any obligations in respect hereof or any of the other
Transaction Documents except as expressly set forth herein or therein.
 
(b)           The provisions of this Section 7 are solely for the benefit of the
Collateral Agent and the other Secured Parties and no Loan Party shall have any
rights as a third party beneficiary of any of the provisions hereof.
 
7.2           Delegation of Duties.  (a)  The Collateral Agent may execute any
of its duties under this Agreement and the Collateral Documents (including for
purposes of holding or enforcing any Lien on the Collateral or any portion
thereof granted under the Collateral Documents or of exercising any rights or
remedies thereunder) by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts of its choice
concerning all matters pertaining to such duties.  The Collateral Agent shall be
responsible for the negligence or misconduct of any agent or attorney-in-fact
selected by it with reasonable care.
 
(b)           The Collateral Agent may also from time to time, when the
Collateral Agent deems it to be necessary or desirable, appoint one or more
trustees, co-trustees, collateral co-agents, collateral subagents or
attorneys-in-fact (each, a “Supplemental Collateral Agent”) with respect to all
or any part of the Collateral; provided, however, that no such Supplemental
Collateral Agent shall be authorized to take any action with respect to any
Collateral unless and except to the extent expressly authorized in writing by
the Collateral Agent.  Should any instrument in writing from the Borrower or any
other Loan Party be required by any Supplemental Collateral Agent so appointed
by the Collateral Agent to more fully or certainly vest in and confirm to such
Supplemental Collateral Agent such rights, powers, privileges and duties, the
Borrower shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by the Collateral
Agent.  If any Supplemental Collateral Agent, or successor thereto, shall die,
become incapable of acting, resign or be removed, all rights, powers, privileges
and duties of such Supplemental Collateral Agent, to the extent permitted by
law, shall automatically vest in and be exercised by the Collateral Agent until
the appointment of a new Supplemental Collateral Agent.

 
33

--------------------------------------------------------------------------------

 

(b)           Any notice, request or other writing given to the Collateral Agent
shall be deemed to have been given to each Supplemental Collateral Agent.  Every
instrument appointing any Supplemental Collateral Agent shall refer to this
Agreement and the conditions of this Section 7.2.
 
(c)           Any Supplemental Collateral Agent may at any time appoint the
Collateral Agent as its agent or attorney-in-fact with full power and authority,
to the extent not prohibited by law, to do any lawful act under or in respect of
this Agreement on its behalf or in its name.
 
7.3           Exculpatory Provisions.  (a)  Neither the Collateral Agent nor any
of its officers, partners, directors, employees or agents shall be liable to the
Secured Parties for any action taken or omitted by the Collateral Agent under or
in connection with any of the Collateral Documents except to the extent caused
by the Collateral Agent’s gross negligence, willful misconduct or breach of this
Agreement.  The Collateral Agent shall be entitled to refrain from any act or
the taking of any action (including the failure to take an action) in connection
herewith or any of the other Collateral Documents or from the exercise of any
power, discretion or authority vested in it hereunder or thereunder unless and
until the Collateral Agent shall have received a direction of the Required First
Lien Secured Parties and, upon receipt of such direction the Collateral Agent
shall be entitled to act or (where so instructed) refrain from acting, or to
exercise such power, discretion or authority, in accordance with such
directions.  Without prejudice to the generality of the foregoing, (i) the
Collateral Agent shall be entitled to rely, and shall be fully protected in
relying, upon any communication, instrument or document believed by it to be
genuine and correct and to have been signed or sent by the proper Person or
Persons, and shall be entitled to rely and shall be protected in relying on
opinions and judgments of attorneys (who may be attorneys for a Loan Party),
accountants, experts and other professional advisors selected by it; (ii) no
Secured Party shall have any right of action whatsoever against the Collateral
Agent as a result of the Collateral Agent acting or (where so instructed)
refraining from acting hereunder or any of the other Collateral Documents in
accordance with a direction of the Required First Lien Secured Parties; and
(iii) the Collateral Agent shall be fully protected in performing (and is hereby
authorized by the Secured Parties to perform) the ministerial and administrative
acts contemplated by or expressly provided in the Collateral
Documents.  Whenever in the administration of this Agreement the Collateral
Agent shall deem it necessary or desirable that a factual or legal matter be
proved or established in connection with the Collateral Agent taking, suffering
or omitting to take any action hereunder, such matter (unless other evidence in
respect thereof is herein specifically prescribed) may be deemed to be
conclusively proved or established by a certificate of a Responsible Officer of
the Borrower or, if appropriate, from a legal opinion from counsel to the
Borrower.

 
34

--------------------------------------------------------------------------------

 

(b)           Beyond the exercise of reasonable care in the custody thereof and
as otherwise specifically set forth herein, the Collateral Agent shall not have
any duty as to any of the Collateral in its possession or control or in the
possession or control of any agent or bailee or any income thereon or as to
preservation of rights against prior parties or any other rights pertaining
thereto and the Collateral Agent shall not be responsible for filing any
financing or continuation statements or recording any documents or instruments
in any public office at any time or times or otherwise perfecting or maintaining
the perfection of any security interest in the Collateral.  The Collateral Agent
shall not be liable or responsible for any loss or diminution in the value of
any of the Collateral, by reason of the act or omission of any carrier,
forwarding agency or other agent or bailee selected by the Collateral Agent in
good faith.
 
(c)           The Collateral Agent shall not be responsible for the existence,
genuineness or value of any of the Collateral or for the validity, perfection,
priority or enforceability of the Liens in any of the Collateral, whether
impaired by operation of law or by reason of any action or omission to act on
its part hereunder, except to the extent such action or omission constitutes
gross negligence, willful misconduct or breach of this Agreement on the part of
the Collateral Agent, for the validity or sufficiency of the Collateral or any
agreement or assignment contained therein, for the validity of the title of any
Loan Party to the Collateral, for insuring the Collateral or for the payment of
taxes, charges, assessments or Liens upon the Collateral or otherwise as to the
maintenance of the Collateral.
 
(d)           In the event that the Collateral Agent is required to acquire
title to any Property for any reason, or take any managerial action of any kind
in regard thereto, in order to carry out any obligation for the benefit of
another, which in the Collateral Agent’s sole discretion may cause the
Collateral Agent to be considered an “owner or operator” under the provisions of
CERCLA, or otherwise cause the Collateral Agent to incur liability under CERCLA
or any other federal, state or local law, the Collateral Agent reserves the
right, instead of taking such action, to either resign as Collateral Agent or
arrange for the transfer of the title or control of the asset to a
court-appointed receiver.  The Collateral Agent shall not be liable to the
Secured Parties, the Loan Parties or any other Person for any Environmental
Actions under any federal, state or local law, rule or regulation by reason of
the Collateral Agent’s actions and conduct as authorized, empowered and directed
hereunder or relating to the discharge, release or threatened release of
hazardous materials into the environment.  If at any time it is necessary or
advisable for any part of the Properties of the Loan Parties to be possessed,
owned, operated or managed by any Person (including the Collateral Agent) other
than a Loan Party or the Secured Parties, the Required First Lien Secured
Parties shall direct the Collateral Agent to appoint an appropriately qualified
Person (excluding the Collateral Agent) who they shall designate to possess,
own, operate or manage, as the case may be, such part of the Project.
 
(e)           The Collateral Agent shall be fully justified in failing or
refusing to take any action under this Agreement or under any other Collateral
Document (i) if such action would, in the reasonable opinion of the Collateral
Agent, be contrary to applicable law or the terms of this Agreement or (ii) if
such action is not specifically provided for in this Agreement or under any
other Collateral Document, it shall not have received a direction of the
Required First Lien Secured Parties (or, to the extent expressly provided for in
the Depositary Agreement, the Administrative Agent or the Controlling Party, as
applicable) to take such action.

 
35

--------------------------------------------------------------------------------

 

7.4           Notice of Event of Default.  The Collateral Agent shall be deemed
to not have actual knowledge or notice of the occurrence of any Event of Default
unless the Collateral Agent has received written notice from an authorized
officer of a Secured Party or a Loan Party referring to this Agreement and the
applicable document or documents governing such Event of Default, describing
such Event of Default and stating that such notice is a “Notice of Event of
Default”.  In the event that the Collateral Agent receives such a written
notice, the Collateral Agent shall give notice thereof to the Secured Debt
Representatives.
 
7.5           Non-Reliance on Collateral Agents and Other Secured Parties.  Each
of the Secured Parties expressly acknowledges that none of the Collateral Agent
or any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
the Collateral Agent hereinafter taken, including any review of the affairs of
the Borrower or any of its Affiliates, shall be deemed to constitute any
representation or warranty by the Collateral Agent to any such Person.
 
(b)           The Collateral Agent shall not be responsible to any Secured Party
for the execution, effectiveness, genuineness, validity, enforceability,
collectibility or sufficiency hereof or any other Transaction Document or for
any representations, warranties, recitals or statements made herein or therein
or made in any written or oral statements or in any financial or other
statements, instruments, reports or certificates or any other documents
furnished or made by the Collateral Agent to Secured Parties or by or on behalf
of any Loan Party, to any Secured Party or the Collateral Agent in connection
with the Transaction Documents and the transactions contemplated thereby or for
the financial condition or business affairs of any Loan Party or any other
Person liable for the payment of any Secured Obligations, nor shall the
Collateral Agent be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained in any of the Transaction Documents or as to the use of the proceeds
of the Advances or as to the existence or possible existence of any Event of
Default or to make any disclosures with respect to the foregoing.
 
7.6           Collateral Agents in Individual Capacity.  The agency hereby
created shall in no way impair or affect any of the rights and powers of, or
impose any duties or obligations upon, the Collateral Agent in its individual
capacity as a Secured Party hereunder.  With respect to Secured Obligations made
or renewed by it or any of its Affiliates, the Collateral Agent and its
Affiliates shall have the same rights and powers under this Agreement and the
other Transaction Documents as any Secured Party, and may exercise the same as
though the Collateral Agent were not a Collateral Agent, and the term “Secured
Party” shall (to the extent applicable), unless the context clearly otherwise
indicates, include the Collateral Agent in its individual capacity.
 
7.7           Successor Collateral Agents.  The Bank of New York may resign as
Collateral Agent upon 30 days’ notice to each other Secured Party party hereto
and the Borrower.  In addition, in accordance with a direction of the Required
First Lien Secured Parties, The Bank of New York (or any successor thereto) may
be removed as Collateral Agent.   If The Bank of New York (or any successor
thereto) should resign or be removed as Collateral Agent, the Required First
Lien Secured Parties shall appoint a successor agent (in consultation with the
Borrower) whereupon such successor agent shall succeed to the rights, powers and
duties of the Collateral Agent, and the term “Collateral Agent” shall mean such
successor agent effective upon such appointment and approval, and The Bank of
New York’s (or any successor thereto) rights, powers and duties as Collateral
Agent shall be terminated, without any other or further act or deed on the part
of any of the parties to this Agreement or any Secured Party.  If no successor
agent has accepted appointment as Collateral Agent by the date that is 30 days
following The Bank of New York’s (or any successor thereto) notice of
resignation or removal, The Bank of New York (or any successor thereto)
resignation or removal shall nevertheless thereupon become effective and the
Administrative Agent shall assume and perform all of the duties of the
Collateral Agent hereunder until such time, if any, as a successor agent as
contemplated above.  After any Person’s resignation as a Collateral Agent, the
provisions of this Section shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was a Collateral Agent under this Agreement
and the other Collateral Documents.

 
36

--------------------------------------------------------------------------------

 

7.8           Security Documents.  (a)    Each party hereto hereby further
authorizes the Collateral Agent on behalf of and for the benefit of the Secured
Parties, to be the agent for and representative of the Secured Parties with
respect to the Collateral and the Collateral Documents.  Without further written
consent or authorization from the Secured Parties, the Collateral Agent may
execute any documents or instruments as contemplated hereby (including the
Collateral Documents and release documents pursuant to Section 5.1).
 
(b)           Anything contained in any of the Collateral Documents to the
contrary notwithstanding, the Borrower, the Collateral Agent and each Secured
Party hereby agree that (i) no Secured Party shall have any right individually
to realize upon any of the Collateral, it being understood and agreed that all
powers, rights and remedies under the Collateral Documents may be exercised
solely by the Collateral Agent, and (ii) in the event of a foreclosure by the
Collateral Agent on any of the Collateral pursuant to a public or private sale
or other disposition, the Collateral Agent or any Secured Party may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition and the Collateral Agent, as agent for and representative of the
Secured Parties shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Secured
Obligations as a credit on account of the purchase price for any collateral
payable by the Collateral Agent at such sale or other disposition.
 
7.9           No Risk of Funds.  None of the provisions of this Agreement or the
other Collateral Documents shall be construed to require the Collateral Agent in
its individual capacity to expend or risk its own funds or otherwise to incur
any personal financial liability in the performance of any of its duties
hereunder or thereunder.
 
7.10           Fees; Expenses.  The Borrower agrees to pay to the Collateral
Agent (a) the Collateral Agent’s fees in accordance with a fee schedule provided
by the Collateral Agent to the Borrower prior to the date hereof and (b) the
amount of any and all of the Collateral Agent’s reasonable and documented
out-of-pocket expenses, including the reasonable and documented fees and
expenses of its counsel (and any local counsel) and of any accountants, experts
or agents, which the Collateral Agent may incur in connection with (i) the
execution and administration of this Agreement and the other Collateral
Documents, (ii) the custody or preservation of, or the sale of, collection from,
or other realization upon, any of the Collateral or (iii) the exercise or
enforcement (whether through negotiations, legal proceedings or otherwise) of
any of the rights of the Collateral Agent under this Agreement and the other
Collateral Documents.

 
37

--------------------------------------------------------------------------------

 

7.11         Indemnification.
 
(a)           The Borrower, whether or not any of the transactions contemplated
hereby shall be consummated, hereby assumes liability for and agrees to defend,
indemnify and hold harmless the Collateral Agent, including its officers,
directors, agents, Affiliates and employees (each, an “Indemnified Person”),
from and against any Claims (including, without limitations, the cost and
expenses of defending themselves and the related costs and fees of their
counsel) which may be imposed on, incurred by or asserted against an Indemnified
Person in any way relating to or arising or alleged to arise out of:  (i) its
acceptance or administration of this Agreement and the other Collateral
Documents; (ii) the financing, construction, ownership, operation or maintenance
of the Project, or any part thereof; (iii) any latent or other defects in the
Project whether or not discoverable by an Indemnified Person or the Borrower;
(iv) a violation of laws or other loss of or damage relating to the Project; (v)
any breach by the Borrower of any of its representations or warranties under the
Transaction Documents or failure by the Borrower to perform or observe any
covenant or agreement to be performed by it under any of the Transaction
Documents; (vi) personal injury, death or property damage relating to the
Project, including Claims based on strict liability in tort; and (vii) the
transactions contemplated hereby (including (A) the performance by the
Collateral Agent of its duties, rights and obligations hereunder, (B) any action
taken by the Collateral Agent pursuant to a direction of the Required First Lien
Secured Parties and (C) any action contemplated to be taken by it hereunder or
under any of the Collateral Documents); provided that the foregoing indemnities
in clauses (i) through (vii) shall not, as to any Indemnified Person, apply to
Claims to the extent they arise out of or result from (A) the gross negligence
or willful misconduct of such Indemnified Person as determined in a final,
non-appealable judgment by a court of competent jurisdiction, (B) any breach of
any obligation or representation or warranty of such Indemnified Person under
any Transaction Document, or (C) any Taxes owed by the Indemnified Person in its
individual capacity.
 
(b)           All amounts due under clause (a) shall be payable not later than
30 days after written demand therefor.  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Collateral Agent under clause
(a) of this Section, each Secured Party severally agrees to pay to the
Collateral Agent such Secured Party’s pro rata share (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Collateral Agent in its capacity as such.  For purposes
hereof, a Secured Parties’s “pro rata share” shall be determined based upon its
share of the aggregate amount of Secured Obligations at such time.
 
(c)           To the extent that the undertakings to defend, indemnify, pay and
hold harmless set forth in clause (a) may be unenforceable in whole or in part
because they are violative of any law or public policy, the Borrower or the
applicable Secured Parties (as applicable) shall contribute the maximum portion
that it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all indemnified liabilities incurred pursuant to clause (a) by
any Indemnified Person.

 
38

--------------------------------------------------------------------------------

 

(d)           The agreements in this Section 7.11 shall survive the resignation
of the Collateral Agent and any termination of this Agreement, including any
termination under any Bankruptcy Law.
 
SECTION 8.  Reliance; Waivers; Etc.
 
8.1           Reliance.  Other than any reliance on the terms of this Agreement,
each Secured Party acknowledges that it has, independently and without reliance
on the Collateral Agent, the Administrative Agent, the Loan Insurer, or any
other Secured Party and based on documents and information deemed by it
appropriate, made its own credit analysis and decision to enter into the
applicable Transaction Documents and be bound by the terms of this Agreement and
it will continue to make its own credit decision in taking or not taking any
action under the applicable Transaction Documents or this Agreement.
 
8.2           No Warranties or Liability. (a)  Each Secured Party acknowledges
and agrees that none of the Collateral Agent, the Administrative Agent, the Loan
Insurer or any other Secured Party has made any express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectibility or enforceability of any of the
Transaction Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon.  Except as otherwise expressly provided herein,
the Secured Parties will be entitled to manage and supervise their respective
loans and extensions of credit under the Transaction Documents in accordance
with law and as they may otherwise, in their sole discretion, deem appropriate.
 
8.3           No Waiver of Lien Priorities. (a)  No right of the Secured
Parties, the Collateral Agent or any of them to enforce any provision of this
Agreement or any Transaction Document shall at any time in any way be prejudiced
or impaired by any act or failure to act on the part of the Borrower or any
other Loan Party or by any act or failure to act by any Secured Party or the
Collateral Agent, or by any noncompliance by any Person with the terms,
provisions and covenants of this Agreement or any Transaction Document,
regardless of any knowledge thereof which the Collateral Agent or any Secured
Party, or any of them, may have or be otherwise charged with.
 
(b)           Notwithstanding anything to the contrary in any of the Collateral
Documents (but subject to Section 9.4(d)), none of the Collateral Documents
shall be amended, modified or supplemented (i) in any manner materially adverse
to any class of the Secured Parties without the consent of the Secured Debt
Representative for each such affected class, (ii) in any manner which modifies
the voting rights of any class of the Secured Parties without the consent of the
Secured Debt Representative for each such affected class or (iii) in any manner
inconsistent with the payment and lien priorities established hereby and by the
Depositary Agreement for any class of Secured Parties without the consent of the
Secured Debt Representative for such affected class.

 
39

--------------------------------------------------------------------------------

 

8.4           Obligations Unconditional.  All rights, interests, agreements and
obligations of each of the Collateral Agent, Administrative Agent, the Loan
Insurer and the Secured Parties, respectively, hereunder shall remain in full
force and effect irrespective of:
 
(a)           any lack of validity or enforceability of any Transaction
Documents;
 
(b)           except as otherwise expressly set forth in this Agreement, any
change in the time, manner or place of payment of, or in any other terms of, all
or any of the Secured Obligations or any amendment or waiver or other
modification, including any increase in the amount thereof, whether by course of
conduct or otherwise, of the terms of any Transaction Document;
 
(c)           except as otherwise expressly set forth in this Agreement, any
exchange of any security interest in any Collateral or any other collateral, or
any amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the Secured Obligations or any guarantee
thereof;
 
(d)           the commencement of any Insolvency or Liquidation Proceeding in
respect of the Borrower or any other Loan Party; or
 
(e)           any other circumstances which otherwise might constitute a defense
available to, or a discharge of, the Pledgor, the Borrower or any other Loan
Party in respect of the Collateral Agent, the Secured Obligations or any Secured
Party.
 
SECTION 9.  Miscellaneous.
 
9.1           Conflicts.  With respect to the matters covered hereby, in the
event of any conflict between the provisions of this Agreement and the
provisions of any other Transaction Document, the provisions of this Agreement
shall govern and control.
 
9.2           Effectiveness; Continuing Nature of this Agreement; Severability. 
(a)  This Agreement shall become effective when executed and delivered by each
of the parties hereto.
 
(b)           The terms of this Agreement shall survive, and shall continue in
full force and effect, in any Insolvency or Liquidation Proceeding.
 
(c)           Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall not invalidate the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other
jurisdiction.  All references to any Loan Party shall include such Loan Party as
debtor and debtor-in-possession and any receiver or trustee for such Loan Party
(as the case may be) in any Insolvency or Liquidation Proceeding.
 
(d)           This Agreement shall terminate and be of no further force and
effect on the Discharge Date.  Upon the repayment in full in cash of all Secured
Obligations owing to a particular series of Secured Parties, and the termination
of all such Secured Parties’ Commitments and Transaction Documents related
specifically thereto, such Secured Parties, at their request, may be released
from all of their obligations hereunder so long as such Secured Parties
concurrently disclaim and waive any rights to the Collateral or the other
benefits hereof (other than Section 6).

 
40

--------------------------------------------------------------------------------

 

9.3           Amendments; Waivers; Controlling Party. (a)  Subject Sections
8.3(b), 9.3(b) and 9.4(d), no amendment, modification or waiver of any of the
provisions of this Agreement by any Agent or Secured Debt Representative shall
be deemed to be made unless the same shall be in writing signed on behalf of
each party hereto or its authorized agent and each waiver, if any, shall be a
waiver only with respect to the specific instance involved and shall in no way
impair the rights of the parties making such waiver or the obligations of the
other parties to such party in any other respect or at any other time.  Each of
the parties hereto acknowledges and agrees that if the Loan Insurer is the
Controlling Party under and as defined in the Credit Agreement or any other
Secured Funded Debt Document, then the Loan Insurer shall have all rights to
take all actions (including granting waivers, approving amendments or otherwise)
for the Agents under the Credit Agreement or any such Secured Funded Debt
Document (as applicable) hereunder; provided that no such actions shall, in the
absence of the Collateral Agent’s consent (such consent not to be unreasonably
withheld or delayed), be effective as against the Collateral Agent to the extent
that the effect of such action would be to increase or otherwise materially
amend or modify the duties of the Collateral Agent hereunder.
 
(b)           Notwithstanding Section 9.3(a), neither the Borrower nor any other
Loan Party shall have any right to consent to or approve any amendment,
modification or waiver of any provision of this Agreement except to the extent
its rights are directly affected (which includes, but is not limited to any
amendment to the Borrower’s ability to cause additional obligations to
constitute Secured Obligations as the Borrower may designate or any amendment,
modification or waiver of Section 5.1, 5.4, 6.1, 9.1, 9.2, 9.3, 9.4, 9.8 or 9.9)
or such amendment, modification or waiver, if adopted, would cause any Loan
Party to be in default under any of the Transaction Documents.
 
(c)           Notwithstanding the other provisions of this Section 9.3, the
Borrower, the Pledgor, the Loan Insurer (so long as it is the Controlling Party
under the Credit Agreement or any other Secured Funded Debt Document) and the
Collateral Agent may (but shall have no obligation to) amend or supplement this
Agreement or the Collateral Documents without the consent of any other Secured
Party:  (i) to cure any ambiguity, defect or inconsistency; (ii) to make any
change that would provide any additional rights or benefits to the Secured
Parties; or (iii) to make, complete or confirm any grant of Collateral permitted
or required by this Agreement or any of the Collateral Documents or any release
of any Collateral that is otherwise permitted under the terms of this Agreement
and the Transaction Documents.
 
9.4           Voting. (a)  Without limiting anything contained herein (including
Section 9.3(b) and 9.3(c)) and other than ministerial and administrative acts
contemplated by or expressly provided in the Collateral Documents to which it is
a party, the Collateral Agent shall not take any other action (including the
exercise of remedies, the amendment of Collateral Documents or the granting of
waivers under such Collateral Documents), or grant its consent under any
Collateral Documents, unless pursuant to a direction of the Required First Lien
Secured Parties.  If the Collateral Agent determines that discretion is needed
in the taking of any action, it may refrain from taking such action until such
directions or instructions are received pursuant to a direction of the Required
First Lien Secured Parties and shall have no liability to the Secured Parties
for so refraining.

 
41

--------------------------------------------------------------------------------

 

(b)           In connection with any act or decision by the Required First Lien
Secured Parties under this Agreement or any of the Collateral Documents, (i) the
vote of the Construction Lenders or the New Lenders (as applicable) shall be
calculated based on the amount of the Lenders Exposure Amount owed to such
Construction Lenders or the New Lenders (as applicable) at the time the
applicable matter is presented for a vote, (ii) the vote of the Interest Rate
Hedge Providers shall be calculated based on the amount of the Eligible Swap
Amount at the time the applicable matter is presented for a vote, (iii) the vote
of the Secured Fuel Supply Agreement Counterparties shall be calculated based on
the amount of the Eligible Fuel Supply Agreement Amount at the time the
applicable matter is presented for a vote and (iv) the vote of the Loan Insurer
(as contemplated by clause (d) of the definition of “Required First Lien Secured
Parties” and not including its rights to vote any Secured Party’s claims in
respect of the Insured Debt as contemplated by clause (d) below) shall be
calculated based on the amount owed by the Borrower to the Loan Insurer under
the Loan Insurance Agreement at the time the applicable matter is presented for
a vote.
 
(c)           In calculating the percentage of Secured Parties voting for any
matter that is the subject of a vote, consent, waiver, approval or other­wise
provid­ing direction with respect to a deci­sion, the total number of votes cast
by the Secured Parties (taken as a single class and series of Debt) in favor of
such decision shall be di­vided by the total number of votes eligible to be cast
by the Secured Parties which are entitled to so vote, consent, waive, approve or
otherwise provide direction (and, for the avoidance of doubt, no series of Debt
hereunder will vote as a block or separate class).
 
(d)           Notwithstanding anything to the contrary herein, as and to the
extent provided for in (1) the Credit Agreement, (2) any Interest Rate
Protection Agreement, if the Borrower’s scheduled payment obligations thereunder
are insured pursuant to an Insurance Policy and (3) from and after the
occurrence of a Permitted Tax-Exempt Bond Refinancing, any Secured Funded Debt
Documents relating to such Permitted Tax-Exempt Bond Refinancing (if the
Borrower’s scheduled principal and interest payment obligations under such
Secured Funded Debt Documents are guaranteed by the Loan Insurer pursuant to an
Insurance Policy) (collectively, the Credit Agreement, such Secured Funded Debt
Documents, such Interest Rate Protection Agreements and the Secured Obligations
thereunder being referred to herein as the “Insured Debt”), the Loan Insurer (so
long as it is the “Controlling Party” for such Insured Debt or the person
thereunder entitled to exercise the applicable Secured Parties’ voting rights)
shall be treated as the holder of all such Insured Debt and shall have all of
the rights afforded to it under Article X of the Credit Agreement (in the case
of the Credit Agreement), any comparable provision of such other Secured Funded
Debt Documents and/or such Interest Rate Protection Agreements (in the case of
other Insured Debt), including:
 
(i)           having the exclusive power after the Closing Date to determine,
control and direct any request, demand, authorization, direction, notice,
consent, waiver, funding decision, or other action to be given, made or taken by
any party to the Credit Agreement (including the Administrative Agent and the
Construction Lenders, but excluding the Borrower), such Secured Funded Debt
Documents (including the applicable trustee and tax-exempt bond holders, but
excluding the Borrower) and such Interest Rate Protection Agreements (including
the applicable Interest Rate Hedge Providers, but excluding the Borrower),
hereunder;

 
42

--------------------------------------------------------------------------------

 

(ii)            having the exclusive power under the Transaction Documents
(including this Agreement) to vote on behalf of such Insured Debt to determine
the exercise of, and otherwise control and direct the enforcement of, all rights
and remedies in respect of any Event of Default and the Collateral (including
the exclusive power to provide to the Collateral Agent any “direction of the
Required First Lien Secured Parties”); and
 
(iii)           having the sole right to vote all of the Construction Lenders’
claims hereunder (i.e., their “Lenders Exposure Amount”), the applicable trustee
and tax-exempt bond holders claims hereunder (i.e., their “Lenders Exposure
Amount”), and the applicable  Interest Rate Hedge Providers claims hereunder
(i.e., their “Eligible Swap Amount”), and having the sole right to exercise the
applicable Secured Debt Representative’s voting rights hereunder (including, in
each case, votes with respect to any matters contemplated by Sections 3, 8.3(b)
and 9.3(a) and this Section 9.4).
 
Nothing in this clause (d) shall impair or affect the Administrative Agent’s or
any other Agent’s obligations, as a Secured Debt Representative, to provide the
information, notices and other documentation required of it hereunder.
 
9.5           Information Concerning Financial Condition of the Borrower.  Each
Secured Party shall each be responsible for keeping themselves informed of (a)
the financial condition of the Borrower and (b) all other circumstances bearing
upon the risk of nonpayment of the Secured Obligations.  No Agent or Secured
Party shall have any duty to advise any other Agent or Secured Party of
information known to it or them regarding such condition or any such
circumstances or otherwise.  In the event that any Agent or Secured Party, in
its or their sole discretion, undertakes at any time or from time to time to
provide any such information to any other Agent or Secured Party, it or they
shall be under no obligation:
 
(a)           to make, and the Agents and the Secured Parties shall not make,
any express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of any such information so
provided;
 
(b)           to provide any additional information or to provide any such
information on any subsequent occasion;
 
(c)           to undertake any investigation; or
 
(d)           to disclose any information, which pursuant to accepted or
reasonable commercial finance practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential.
 
9.6           Application of Payments.  All payments received by the Collateral
Agent (on behalf of the Secured Parties) or any Secured Party in accordance with
the terms hereof and the other Collateral Documents may be applied, reversed and
reapplied, in whole or in part, to such part of the Secured Obligations as
provided for herein and in the applicable Transaction Documents.

 
43

--------------------------------------------------------------------------------

 

9.7           CONSENT TO JURISDICTION.  ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST
ANY PARTY ARISING OUT OF OR RELATING HERETO SHALL BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW
YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (B)
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE PARTY AT ITS ADDRESS
PROVIDED IN ACCORDANCE WITH SECTION 9.9; (D) AGREES THAT SERVICE AS PROVIDED IN
CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE
APPLICABLE PARTY IN ANY SUCH PROCEED­ING IN ANY SUCH COURT, AND OTHERWISE
CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT
EACH PARTY RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR TO BRING PROCEEDINGS AGAINST ANY OTHER PARTY IN THE COURTS OF ANY OTHER
JURISDICTION.
 
9.8           WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER HEREOF, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY
HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING
INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS
RELATED FUTURE DEALINGS.  EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT
IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 9.8 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED
AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 
44

--------------------------------------------------------------------------------

 

9.9           Notices.  All notices to the Secured Parties permitted or required
under this Agreement shall also be sent to the Collateral Agent.  Unless
otherwise specifically provided herein, any notice hereunder shall be in writing
and may be personally served, telexed or sent by telefacsimile or United States
mail or courier service and shall be deemed to have been given when delivered in
person or by courier service and signed for against receipt thereof, upon
receipt of telefacsimile or telex, or three Business Days after depositing it in
the United States mail with postage prepaid and properly addressed.  For the
purposes hereof, the addresses of the parties hereto shall be as set forth on
Annex I hereto, or, as to each party, at such other address as may be designated
by such party in a written notice to all of the other parties.   Each Secured
Debt Representative shall provide the Collateral Agent with current contact and
notice information at all times hereunder.
 
9.10          Further Assurances.  Each Loan Party agrees that, at the sole cost
and expense of the Borrower, it shall take such further action and shall execute
and deliver such additional documents and instruments (in recordable form, if
requested) as the Collateral Agent may reasonably request to effectuate the
terms of and the Liens contemplated by this Agreement.
 
9.11          APPLICABLE LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED UNDER, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO
CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW).
 
9.12          Binding on Successors and Assigns.  This Agreement (including any
decision by the Secured Parties hereunder) shall be binding upon the parties
hereto, Secured Parties and the Loan Parties and their respective successors and
permitted assigns.
 
9.13          Specific Performance.  The Collateral Agent and each Secured Debt
Representative may demand specific performance of this Agreement.  Each party
hereto hereby irrevocably waives any defense based on the adequacy of a remedy
at law and any other defense which might be asserted to bar the remedy of
specific performance in any action which may be brought by the Collateral Agent
or any Secured Debt Representative.
 
9.14          Headings.  Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.
 
9.15          Counterparts.  This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Agreement or any document or instrument delivered in connection herewith by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement or such other document or instrument, as applicable.
 
9.16          Authorization.  By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement.

 
45

--------------------------------------------------------------------------------

 

9.17          No Third Party Beneficiaries; No Partnership.  Subject to Section
9.18, this Agreement and the rights and benefits hereof shall inure to the
benefit of each of the parties hereto and its respective successors and assigns
and shall inure to the benefit of each of the Secured Parties.  Nothing
contained in this Agreement and no action by any Secured Party is intended to
constitute or shall be deemed to consti­tute such Secured Parties (or any of
them) a partner­ship, association, joint venture or other entity.
 
9.18          Provisions Solely to Define Relative Rights.  The provisions of
this Agreement are and are intended for the purpose of defining the relative
rights of the Collateral Agent and the other Secured Parties.  None of the
Borrower, any other Loan Party or any other creditor thereof shall have any
rights hereunder and neither the Borrower nor any other Loan Party may rely on
the terms hereof, other than, in each case, the provisions of Sections 4.1, 5.1,
5.4, 6.1, 9.3, 9.4 and 9.16 (and the related definitions) hereof.  Nothing in
this Agreement is intended to or shall impair the obligations of the Borrower or
any other Loan Party, which are absolute and unconditional, (a) to pay the
Secured Obligations as and when the same shall become due and payable in
accordance with their terms or (b) otherwise comply with the terms of the
Transaction Documents.

 
46

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Collateral Agency and
Intercreditor Agreement as of the date first written above.
 



 
BORROWER
           
PLUM POINT ENERGY ASSOCIATES, LLC,
   
a Delaware limited liability company
                   
By:
       
Name:
     
Title:
           
PLEDGOR
                   
PPEA HOLDING COMPANY, LLC,
   
a Delaware limited liability company
                   
By
       
Name:
     
Title:
           
COLLATERAL AGENT
           
THE BANK OF NEW YORK
                   
By:
       
Name:
     
Title:
           
By:
       
Name:
     
Title:
 

 
 
[SIGNATURE PAGE TO COLLATERAL AGENCY AGREEMENT]

 
 

--------------------------------------------------------------------------------

 
 

 
ADMINISTRATIVE AGENT
           
THE ROYAL BANK OF SCOTLAND PLC
                   
By:
       
Name:
     
Title:
                   
LOAN INSURER
           
AMBAC ASSURANCE CORPORATION
                   
By:
       
Name:
     
Title:
 

 
 
[SIGNATURE PAGE TO COLLATERAL AGENCY AGREEMENT]

 
 

--------------------------------------------------------------------------------

 

Execution Version
 
EXHIBIT A
 
FORM OF
ACCESSION AGREEMENT
 
THIS ACCESSION AGREEMENT (this “Agreement”), dated as of ________, 20__, is
entered into by __________, a __________ (the “Joining Party”), and acknowledged
by PLUM POINT ENERGY PARTNERS, LLC, a Delaware limited liability company (the
“Borrower”), and THE BANK OF NEW YORK, not in its individual capacity, but
solely as Collateral Agent under the Collateral Agency Agreement (as defined
below).
 
Reference is made to that certain Collateral Agency and Intercreditor Agreement
(as amended, modified, restated or supplemented from time to time, the
“Collateral Agency Agreement”), dated as of March 29, 2007, by and among the
Borrower, PPEA Holding Company, LLC, a Delaware limited liability company, the
Collateral Agent, The Royal Bank of Scotland plc, in its capacity as
Administrative Agent, Ambac Assurance Corporation, in its capacity as Loan
Insurer, and certain other Persons party thereto from time to time. Capitalized
terms used herein without definition shall have the meaning assigned thereto in
the Collateral Agency Agreement.
 
[ADD DESCRIPTION OF SECURED INTEREST RATE PROTECTION AGREEMENT / SECURED FUNDED
DEBT DOCUMENTS / SECURED FUEL SUPPLY AGREEMENT TO WHICH JOINING PARTY IS A PARTY
AND WHICH REPRESENTS THE SECURED OBLIGATIONS OWED TO SUCH JOINING PARTY [(the
“[Secured Interest Rate Protection Agreement] [Secured Funded Debt Document]
[Secured Fuel Supply Agreement]”)]].
 
The Joining Party hereby becomes a [SECURED PARTY] and [NEW LENDER] [LC ISSUER]
[AGENT] [INTEREST RATE HEDGE PROVIDER] [SECURED FUEL SUPPLY AGREEMENT
COUNTERPARTY].
 
The Joining Party hereby agrees for the benefit of the Secured Parties as
follows:
 
1.           The Joining Party hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Joining Party will be deemed to be a party
to the Collateral Agency Agreement, and, from and after the date hereof, shall
have all of the obligations of a [SECURED PARTY] and [NEW LENDER] [LC ISSUER]
[AGENT] [INTEREST RATE HEDGE PROVIDER] [SECURED FUEL SUPPLY AGREEMENT
COUNTERPARTY] thereunder as if it had executed the Collateral Agency Agreement.
The Joining Party hereby ratifies, as of the date hereof, and agrees to be bound
by, all of the terms, provisions and conditions applicable to the [SECURED
PARTY] and [NEW LENDER] [LC ISSUER] [AGENT] [INTEREST RATE HEDGE PROVIDER]
[SECURED FUEL SUPPLY AGREEMENT COUNTERPARTY] contained in the Collateral Agency
Agreement.
 
2.           To the extent the Joining Party is an agent or trustee for one or
more Secured Parties, the Joining Party acknowledges that it has the authority
to bind such Secured
 
 
[SIGNATURE PAGE TO COLLATERAL AGENCY AGREEMENT]

 
 

--------------------------------------------------------------------------------

 

 
Parties to the Collateral Agency Agreement and such Secured Parties are hereby
bound by the terms and conditions of the Collateral Agency Agreement. The
Joining Party hereby agrees (on behalf of itself and any Secured Party claiming
through it) to comply with the terms of the Collateral Agency Agreement.
 
3.           The Secured Debt Representative, in respect of such [Secured
Interest Rate Protection Agreement] [Secured Funded Debt Document] [Secured Fuel
Supply Agreement] is ____________________. The address of the Secured Debt
Representative for purposes of all notices and other communications is
__________, __________, Attention of __________ (Facsimile No. __________,
electronic mail address: ____________).
 
4.           The address of the Joining Party for purposes of all notices and
other communications is __________, __________, Attention of __________
(Facsimile No. __________, electronic mail address: ____________).
 
5.           [The “Controlling Party”/person entitled to vote on behalf of the
holders of such new Secured Obligation is ____________________. The address of
such person for purposes of all notices and other communications is __________,
__________, Attention of __________ (Facsimile No. __________, electronic mail
address: ____________).]
 
6.           This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract.
 
7.           THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED UNDER, THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO CONFLICTS OF LAWS (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
 
[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Joining Party has caused this Accession Agreement to be
duly executed by its authorized representative, and each of the Borrower and the
Collateral Agent have caused the same to be accepted by its authorized
representative, as of the day and year first above written.
 

 
[JOINING PARTY]
       
By:
     
Name:
 
Title:
       
Acknowledged:
     
PLUM POINT ENERGY ASSOCIATES, LLC
       
By:
     
Name:
 
Title:
       
Acknowledged and accepted:
     
THE BANK OF NEW YORK, not in its individual capacity, but solely as Collateral
Agent under the Collateral Agency Agreement
       
By:
     
Name:
 
Title:


 
 

--------------------------------------------------------------------------------

 
 

 
Annex I: Notice Addresses
   
Borrower:
Plum Point Energy Associates, LLC
 
Two Tower Center, 11th Floor
 
East Brunswick, NJ 08816
 
Attention: General Counsel
 
Fax. (732) 249-7290
   
Pledgor:
PPEA Holding Company, LLC
 
Two Tower Center, 11th Floor
 
East Brunswick, NJ 08816
 
Attention: General Counsel
 
Fax. (732) 249-7290
   
Loan Insurer:
Ambac Assurance Corporation
 
One State Street Plaza
 
New York, New York 10004
 
Attn: Surveillance - Utilities
 
Tel. (212) 668-0340
 
Fax. (212) 363-1459 and (212) 509-9190
   
Administrative Agent:
The Royal Bank of Scotland plc
 
101 Park Avenue – 6th Floor
 
New York, NY 10178
 
Attn: Luis Montanti
 
Tel. (212) 401-1402
 
Fax. (212) 401-1478
 
email gbmnaagency@rbos.com
   
Collateral Agent:
The Bank of New York
 
101 Barclay Street, Floor 8W
 
New York, NY 10286
 
Fax. (212) 815-5707 or (212) 815-5074
 
Attention: Corporate Trust Administration-Corporate Finance


 
 

--------------------------------------------------------------------------------

 

Schedule I
 
EXCLUDED COLLATERAL
 
Items to be transferred in connection with Unit I
 
1.  Switchyard Easement
 
A 33.30 acre easement for a switchyard lying in the Northeast Quarter (NE1/4) of
Section 24, Township Twelve North (T-12-N), Range Ten East (R-10-E), Mississippi
County (Osceola District), Arkansas and being more particularly described as:
 
Commencing at the Northeast corner of Section 24, T-12-N, R-10-E, thence South
89 degrees 43 minutes 56 seconds West 414.54 feet along the North line of said
Section 24 to its intersection with a drainage ditch, said point being the Point
of Beginning, thence South 30 degrees 21 minutes 46 seconds East 784.78 feet
along the ditch centerline, thence South 15 degrees 20 minutes 18 seconds East
98.04 feet along the ditch centerline, thence South 12 degrees 20 minutes 04
seconds West 125.44 feet along the ditch centerline to its intersection with the
centerline of Arkansas Highway No. 198, thence South 50 degrees 14 minutes 21
seconds West 1002.98 feet along the centerline of Arkansas Highway No. 198,
thence North 30 degrees 21 minutes 46 seconds West 1415.15 feet to a point on
the Easterly right-of-way line of the Burlington-Northern Railroad main line,
thence North 17 degrees 57 minutes 19 seconds East 36.18 feet along said
Easterly right-of-way line, thence North 17 degrees 02 minutes 55 seconds East
117.91 feet along said Easterly right-of-way line, thence North 15 degrees 26
minutes 22 seconds East 168.95 feet along said Easterly right-of-way line to its
intersection with the North line of said Section 24, thence North 89 degrees 43
minutes 56 seconds East 999.82 feet along the North line of said Section 24 to
the Point of Beginning, containing 33.30 acres more or less.
 
2.  Transmission Line Easement
 
A 320 foot wide easement for a power transmission line lying in Section 24, the
NW 1/4 of Section 25 and the NE1/4 of Section 26, T-12-N, R-10-E, Mississippi
County (Osceola District), Arkansas and being more particularly described as:
 
Beginning at a point lying 555.79 feet South of and 1364.93 feet West of the
Northeast corner of Section 24, T-12-N, R-10-E, thence South 34 degrees 42
minutes 03 seconds West 1725.25 feet to a point on the Easterly right-of-way
line of the Burlington-Northern Railroad main line, said point being 50 feet and
perpendicular to the centerline of said Burlington-Northern Railroad, thence
continue South 34 degrees 42 minutes 03 seconds West 6765.18 feet along the
Easterly right-of-way of the Burlington-Northern Railroad, to its intersection
with the centerline of an existing easement for a 500kV Transmission Line,
thence South 51 degrees 41 minutes 20 seconds East 320.64 feet along the
centerline of the existing easement for a 500kV Transmission Line, thence North
34 degrees 42 minutes 03 seconds East 8362.80 feet along a line 320 feet
parallel to the Easterly right-of-way line and its extension of the
Burlington-Northern Railroad main line, thence North 30 degrees 21 minutes 46
seconds West 352.49 feet to the Point of Beginning. Containing 61.90 acres more
or less.

 
 

--------------------------------------------------------------------------------

 

 
3.  BNSF Easements:1
 
a) BNSF Easement #1
 
An easement for a railroad in the Northeast Quarter of Section 24 Township 12
North, Range 10 East, Mississippi County, Arkansas being more particularly
described as:
 
Commencing at a FOUND BRASS CAP at the Northeast corner of Section 24, also
being on the South line of the Plum Point Power Property; thence along the North
line of Section 24, the line being the South line of the Plum Point Power
Property S88°21’04”W, 1149.31 feet to the point being the beginning of a
non-tangent curve, concave to the southeast, having a radius of 739.49 feet, a
central angle of 37°31’41”, a chord of 475.74 feet bearing S41°19’41”W and point
also being the point of beginning; thence Southwest along said curve, 484.36
feet; thence S22°33’52”W, 13.57 feet; thence N31°55’13”W, 52.58 feet; thence
N15°29’28”E, 42.55 feet to the point of curvature of a non-tangent curve,
concave to the southeast, having a radius of 789.49 feet a central angle of
27°05’29”, and a chord of 369.83 feet bearing N40°23’50”E; thence Northeast
along said curve, 373.30 feet; thence N88°21’04”E, 96.01 feet to the point of
beginning; and containing 0.52 Acres, more or less.
 
b) BNSF Easement #2
 
An easement for a railroad in the North Half of Section 24 Township 12 north,
Range 10 East, Mississippi County, Arkansas being more particularly described
as:
 
Commencing at a FOUND BRASS CAP at the Northeast corner of Section 24, also
being on the South line of Plum Point Power Property; thence along the North
line of Section 24, the line being the South line of the Plum Point Power
Property S88°21’04”W, 1149.31 feet to the point being the beginning of a
non-tangent curve, concave to the southeast, having a radius of 739.49 feet, a
central angle of 37°31’41”, a chord of 475.74 feet bearing S41°19’41”W, thence
Southwest along said curve, 484.36 feet; thence S22°33’52”W, 13.57 feet to the
POINT OF BEGINNING; thence S22°33’52”W, 620.54 feet to the point of curvature of
a tangent curve, concave to the northwest, having a radius of 5754.71 feet and a
central angle of 13°31’22”; thence Southwest along said curve, 1358.21 feet,
curving to the right; thence N34°04’39”E, 141.45 feet to the point of curvature
of a non-tangent curve, concave to the northwest, having a radius of 5877.71
feet a central angle of 18°12’30”, and a chord of 1860.06 feet bearing
N25°17’58”E, point also being on the existing East right-of-way of the BNSF
Railroad; thence Northeast along said curve and the East right-of-way of the
BNSF Railroad, 1867.91 feet; thence S31°55’13”E, 52.28 feet to the POINT OF
BEGINNING; and containing 0.41 Acres, more or less.
 
____________________________________
1 Note that the BNSF Easement descriptions are not final and should not be
considered final until such time, after the Closing Date, as a survey may be
completed.

 

--------------------------------------------------------------------------------